Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 1 of 146 PageID 1




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

                           DOCKET NO. _____________


  THEODORE     C.   HOCKENSMITH,
  PETER J. VINCITORE JR., ADAM
  PHLIEGER, BILLY NOE, VIRGIL
  DALE PENROD, MICHAEL SHANE                    CLASS ACTION COMPLAINT
  DICKENS, VINCENT J. APUZZO III,
  TODD ALLEN WHALEY, ARTHUR H
  HUBNER, JASON KUBISIAK, JOE D.                 JURY TRIAL DEMANDED
  REICHERT,     JOSEPH         FAIOLA,
  WILLIAM    HARRY      MAZE         SR.,
  MATTHEW PATTERSON, MARIO
  CRITTENDEN, KHAI NGO, KENNETH
  SCHUMACHER, ANDRES BEDOYA,
  MARK      MCGANNON,            STEVE
  PRANGER, DAVID P. JURGENS, IVAN
  FLORES     RAMIREZ,         GEORGE
  EASTMAN,     BRUCE       BOWLSBY,
  JEFFERY    "SCOTT"       HICKMAN,
  EDWARD OLSON, KODI COLES,
  SALVADOR ARREGUIN JR, DAVID
  WALLACE ALTON, TIM BULLIS,
  JEFFERY COX, TYLER ANDREW
  BOLTON,    HARRISON         HODGES,
  MARC GREGORY, PHILLIP RYAN
  HARPER,     TIMOTHY         DOWDY,
  ROBERT C. LUST, WILLIAM RYAN
  MANNING, AGUSTIN QUINTANA JR.,
  PHILLIP CABRALES KALMANSON,
  DAVID YATES, MICHAEL C. GOSS,
  DILLON MABRY, LINDA SIROTA,
  WILLIAM ROTHERMEL, LUIS C.
  PINEDA,    HARRY       C.       BELL,
  CONSTANTINE        HARALAMBUS,
  MARK A. BALLEW, ANDREW L.
  BERBERICH, RICHARD D SALARIO,
  CHRISTOPHER KENNEDY, WESTON
  SILVERS, STEVEN FREESE, LEE
  SCOTT WARD, each plaintiff is a citizen



                                            1
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 2 of 146 PageID 2




  of the State of Florida and each plaintiff
  individually and on behalf of all others
  similarly situated,


                       Plaintiffs,

  v.

  ROBERT BOSCH GMBH, a corporation
  organized and existing under the laws of
  the Federal Republic of Germany;
  ROBERT BOSCH LLC, a Delaware
  corporation; GENERAL MOTORS LLC,
  a Delaware corporation; FORD MOTOR
  COMPANY, a Delaware corporation FCA
  US LLC, F/K/A CHRYSLER GROUP, a
  Delaware corporation; FIAT CHRYSLER
  AUTOMOBILES, N.V.; FCA NORTH
  AMERICA HOLDINGS, LLC; VM
  MOTORI S.P.A., an Italian corporation;
  and VM NORTH AMERICA, INC., a
  Delaware corporation,


                       Defendants.


                            CLASS ACTION COMPLAINT

         Theodore C. Hockensmith, Peter J. Vincitore Jr., Adam Phlieger, Billy Noe,

  Virgil Dale Penrod, Michael Shane Dickens, Vincent J. Apuzzo III, Todd Allen Whaley,

  Arthur H Hubner, Jason Kubisiak, Joe D. Reichert, Joseph Faiola, William Harry Maze

  Sr., Matthew Patterson, Mario Crittenden, and Khai Ngo, each individually and on behalf

  of all others similarly situated in the RICO Class and on behalf of all others similarly

  situated in the GM Subclass; Kenneth Schumacher, Andres Bedoya, Mark McGannon,

  Steve Pranger, David P. Jurgens, Ivan Flores Ramirez, George Eastman, Bruce Bowlsby,




                                               2
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 3 of 146 PageID 3




  Jeffery "Scott" Hickman, Edward Olson, Kodi Coles, Salvador Arreguin Jr, David

  Wallace Alton, Tim Bullis, Jeffery Cox, Tyler Andrew Bolton, Harrison Hodges, Marc

  Gregory, Phillip Ryan Harper, Timothy Dowdy, Robert C. Lust, William Ryan Manning,

  Agustin Quintana Jr., Phillip Cabrales Kalmanson, David Yates, Michael C. Goss, Dillon

  Mabry, Linda Sirota, William Rothermel, Luis C. Pineda, Harry C. Bell, Constantine

  Haralambus, Mark A. Ballew, Andrew L. Berberich, Richard D Salario, Christopher

  Kennedy, and Weston Silvers, each individually and on behalf of all others similarly

  situated in the RICO Class and on behalf of all others similarly situated in the Ford

  Subclass; and Steven Freese and Lee Scott Ward, individually and on behalf of all others

  similarly situated in the RICO Class and on behalf of all others similarly situated in the

  FCA Subclass,1 file this suit against Defendants Robert Bosch GMBH, Robert Bosch

  LLC;2 General Motors LLC; Ford Motor Company; FCA US LLC, F/K/A Chrysler

  Group; FCA North America Holdings, LLC; Fiat Chrysler Automobiles, N.V.;3 VM




  1
   The GM Subclass, Ford Subclass, and FCA Subclass are collectively referred to as the
  “Vehicle Manufacturer Subclasses.” The “Vehicle Manufacturer Subclasses” together
  with the “RICO Class” is the “Class.”
  2
      Robert Bosch GMBH and Robert Bosch, LLC are collectively referred to as “Bosch.”
  3
    Defendant FCA US LLC, Defendant Fiat Chrysler Automobiles, N.V., and Defendant
  FCA North America Holdings, LLC are collectively referred to as “FCA.” Defendants
  General Motors LLC; Ford Motor Company, and FCA together are collectively referred
  to as the “Vehicle Manufacturer Defendants.”




                                              3
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 4 of 146 PageID 4




  Motori S.p.A; and VM North America, Inc.4 In support thereof, Plaintiffs state as

  follows:


                                  I.      INTRODUCTION

         1.      Bosch and several vehicle manufacturers are well known for cheating

  environmental agencies in order to meet emissions criteria. But in this case, Bosch and

  the Vehicle Manufacturer Defendants conspired to cheat the consumers. They promised

  consumers the continued reliability of their diesel engines, but with increased fuel

  efficiency and power at greater fuel efficiency. However, this came with a hidden and

  catastrophic cost that was secretly passed on to consumers. The key was the Bosch CP4

  high pressure fuel injection pump, which unbeknownst to consumers is a ticking time

  bomb when used in American vehicles. Bosch’s CP4 pump was never compatible with

  American fuel standards. The CP4 pump does not meet the specifications for U.S. diesel

  fuel in terms of lubrication or water content, and it struggles to lift a volume of fuel

  sufficient to lubricate itself. As a result, the pump is forced to run dry and destroy itself

  as air bubbles allow metal to rub against metal. The pump secretly deposits metal

  shavings throughout the fuel injection system and the engine until it suddenly and

  catastrophically fails without warning, further contaminating the fuel delivery system

  with larger pieces of metal. This often occurs around 100,000 miles, but sometimes

  occurs soon after purchase. The Vehicle Manufacturer Defendants claim the failures are

  caused by fuel contamination, which is not covered under their warranties. Consumers

  4
    VM Motori, S.p.A., and VM North America, Inc. are collectively referred to as “VM
  Motori.” Bosch, the Vehicle Manufacturer Defendants, and VM Motori are collectively
  referred to as “Defendants.”



                                               4
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 5 of 146 PageID 5




  are left with repair bills that range from $8,000.00 to $20,000.00 per vehicle. Some

  victims of the Vehicle Manufacturers Defendants’ deception are American businesses

  who own several vehicles and have suffered multiple failures. Others have spent several

  hundred or several thousand dollars attempting to prevent or mitigate these failures.

  Plaintiffs and all members of the proposed classes paid a premium for these diesel

  vehicles, and were harmed by being sold vehicles with a defective fuel injection pump

  that is substandard for American fuel.

         2.      The Vehicle Manufacturer Defendants saw Bosch’s CP4 fuel injection

  pump as another way to make money—to take advantage of consumers’ desire to drive

  diesel vehicles that were reliable, durable, fuel-efficient, and powerful. After the CP4

  fuel injection system worked successfully in vehicles in Europe, Defendants General

  Motors (designing, manufacturing, and selling vehicles under the GM brands Chevrolet,

  and GMC), Ford, and FCA (designing, manufacturing, marketing, and selling vehicles

  under the FCA brands Jeep, Dodge, Fiat, and Chrysler), together with Bosch and VM

  Motori, sought to use the CP4 system in American vehicles, promising consumers exactly

  what they were looking for—improvements in torque, horsepower, durability, and fuel

  economy. But Defendants could not deliver that promise for American vehicles because

  the CP4 fuel pump is not compatible with American diesel fuel.

         3.      Unbeknownst to consumers, the improved fuel efficiency of the Bosch

  CP4 Pump in American vehicles comes at the cost of running the pump nearly dry so that

  it destroys itself, and—ultimately and catastrophically—destroys the fuel injection

  system and the engine. American diesel fuel is cleaner, which means that it also provides




                                             5
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 6 of 146 PageID 6




  less lubrication than European diesel fuel. The lubricity specifications of American

  diesel are incompatible with the specifications of the CP4 system. When American diesel

  fuel is run through the fast moving, high pressure, lower volume CP4 pump, it struggles

  to maintain lubrication. The cleaner, thinner diesel allows air pockets to form inside the

  pump during operation, causing metal to rub against metal, ultimately generating metal

  shavings which are dispersed throughout, contaminate and destroy the fuel system.

  Contrary to Defendants’ claims that the CP4 fuel injection system is more reliable, more

  durable, more powerful, and more fuel-efficient, the CP4 fuel injection system is costly

  and destructive. The Bosch CP4 Pump often fails when a vehicle nears 100,000 miles,

  and requires repair or replacement of the entire high-pressure fuel system, costing

  consumers, on average, between $8,000.000 and $20,000.000.

           4.      The rub is that Defendants knew, from the specifications of the pump as

  compared to the specifications of American diesel, that the Bosch CP4 Pump was not

  compatible with American diesel fuel before they ever chose to incorporate it in

  American vehicles.      Defendants had experience with widespread catastrophic fuel

  injection pump failures when cleaner diesel standards were first implemented in the

  1990s.        By 2002, the Vehicle Manufacturer Defendants, through the Engine

  Manufacturers Association (or “EMA”), acknowledged that the lower lubricity of

  American diesel could cause catastrophic failure in fuel injection system components that

  are made to European diesel specifications. Not only did the Defendants fail to inform

  American consumers and fail to stop touting the fabricated benefits of the vehicles

  containing CP4 pumps, they actively attempted to shift the blame to the American




                                              6
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 7 of 146 PageID 7




  consumers. For instance, in 2010, Ford claimed it was consumers’ improper use of

  contaminated or substandard fuels that damaged the vehicles’ fuel system, even when

  Ford knew that the malfunction was actually the result of the CP4 fuel injection pump

  design, which was simply not fit for American diesel fuel.

          5.      Vehicle engines with the Bosch CP4 fuel injection pumps are not

  compatible with American fuel, and Defendants’ conduct is not compatible with

  American law. Defendants knowingly and intentionally deceived American consumers

  both through their individual representations to their respective consumers and in concert

  with one another in furtherance of an unlawful scheme to increase revenues and profits at

  the expense of consumers.

          6.      These consumers are entitled to be reimbursed for the billions of dollars

  Defendants fraudulently obtained from these consumers, and to be compensated for the

  actual and/or expected losses that have or will inevitably occur when their vehicles’ fuel

  pumps fail. This lawsuit seeks to hold Defendants accountable to these consumers, who

  are the unwitting casualties of Defendants’ massive fraud.

                                       II.   PARTIES

      A. The Plaintiffs

          7.      For ease of reference, the following chart identifies the Representative

  Plaintiffs and their vehicles:

   Representative Plaintiff            Brand         Make              Model            Year
  Theodore C. Hockensmith          General Motors   GMC        Sierra 2500 HD         2011
  Peter J. Vincitore Jr.           General Motors   GMC        Sierra 2500 HD         2015
  Adam Phlieger                    General Motors   Chevy      Silverado 2500 HD      2013
  Billy Noe                        General Motors   Chevy      Silverado 2500 HD      2016



                                              7
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 8 of 146 PageID 8




  Virgil Dale Penrod           General Motors   Chevy   Silverado 2500 HD   2011
  Michael Shane Dickens        General Motors   Chevy   Silverado 2500 HD   2017
  Vincent J. Apuzzo III        General Motors   Chevy   Silverado 2500 HD   2015
  Todd Allen Whaley            General Motors   Chevy   Silverado 2500 HD   2013
  Arthur H Hubner              General Motors   Chevy   Silverado 2500 HD   2016
  Jason Kubisiak               General Motors   Chevy   Silverado 3500 HD   2012
  Joe D. Reichert              General Motors   Chevy   Silverado 2500 HD   2012
  Joseph Faiola                General Motors   GM      Sierra 3500 HD      2015
  William Harry Maze Sr.       General Motors   GMC     Sierra 2500 HD      2014
  Matthew Patterson            General Motors   GMC     Sierra 2500 HD      2016
  Mario Crittenden             General Motors   GMC     Sierra 2500 HD      2015
  Khai Ngo                     General Motors   GMC     Sierra 2500 HD      2011
  Kenneth Schumacher               Ford         Ford    Ford Pickup         2014
  Andres Bedoya                    Ford         Ford    Ford Pickup         2015
  Mark McGannon                    Ford         Ford    Ford Pickup         2015
  Steve Pranger                    Ford         Ford    Ford Pickup         2011
  David P. Jurgens                 Ford         Ford    Ford Pickup         2017
  Ivan Flores Ramirez              Ford         Ford    Ford Pickup         2016
  George Eastman                   Ford         Ford    Ford Pickup         2016
  Bruce Bowlsby                    Ford         Ford    Ford Pickup         2015
  Jeffery "Scott" Hickman          Ford         Ford    Ford Pickup         2017
  Edward Olson                     Ford         Ford    Ford Pickup         2016
  Kodi Coles                       Ford         Ford    Ford Pickup         2011
  Salvador Arreguin Jr             Ford         Ford    Ford Pickup         2012
  David Wallace Alton              Ford         Ford    Ford Pickup         2011
  Tim Bullis                       Ford         Ford    Ford Pickup         2018
  Jeffery Cox                      Ford         Ford    Ford Pickup         2011
  Tyler Andrew Bolton              Ford         Ford    Ford Pickup         2016
  Harrison Hodges                  Ford         Ford    Ford Pickup         2016
  Marc Gregory                     Ford         Ford    Ford Pickup         2013
  Phillip Ryan Harper              Ford         Ford    Ford Pickup         2015
  Timothy Dowdy                    Ford         Ford    Ford Pickup         2015
  Robert C. Lust                   Ford         Ford    Ford Pickup         2011
  William Ryan Manning             Ford         Ford    Ford Pickup         2017
  Agustin Quintana Jr.             Ford         Ford    Ford Pickup         2012
  Phillip Cabrales Kalmanson       Ford         Ford    Ford Pickup         2012
  David Yates                      Ford         Ford    Ford Pickup         2017




                                          8
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 9 of 146 PageID 9




  Michael C. Goss                      Ford         Ford        Ford Pickup             2011
  Dillon Mabry                         Ford         Ford        Ford Pickup             2014
  Linda Sirota                         Ford         Ford        Ford Pickup             2016
  William Rothermel                    Ford         Ford        Ford Pickup             2018
  Luis C. Pineda                       Ford         Ford        Ford Pickup             2018
  Harry C. Bell                        Ford         Ford        Ford Pickup             2016
  Constantine Haralambus               Ford         Ford        Ford Pickup             2017
  Mark A. Ballew                       Ford         Ford        Ford Pickup             2014
  Andrew L. Berberich                  Ford         Ford        Ford Pickup             2011
  Richard D Salario                    Ford         Ford        Ford Pickup             2013
  Christopher Kennedy                  Ford         Ford        Ford Pickup             2016
  Weston Silvers                       Ford         Ford        Ford Pickup             2010
  Steven Freese                        FCA          Jeep        Grand Cherokee          2014
  Lee Scott Ward                       FCA          Dodge       Ram Pickup              2015


         8.      Plaintiff Theodore C. Hockensmith (for the purpose of this paragraph,

  “Plaintiff”) is a citizen of the State of Florida, and domiciled in Port Charlotte, Florida.

  In or around March of 2017, Plaintiff purchased a 2011 GMC Sierra 2500 HD, VIN

  1GT125C83BF249857 (for the purpose of this paragraph, the “Class Vehicle”) from

  Matthews-Currie Ford in Nokomis, Florida. Prior to purchasing the Class Vehicle,

  Plaintiff was looking for a car that was durable, powerful, reliable, and could obtain the

  high mileage per gallon of a diesel vehicle. Although Plaintiff was considering other

  vehicles, Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle

  Manufacturer Defendants’ claims touting the vehicle’s durability, efficiency, fuel

  economy, power and performance of the engine. These representations, in combination

  with the advertised fuel efficiency and performance, the representation that the vehicle

  would retain all of its promised fuel economy and performance throughout its useful life,

  and the vehicle’s reputation for maintaining a high resale value, induced Plaintiff to




                                               9
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 10 of 146 PageID 10




   purchase the Class Vehicle. Unbeknownst to Plaintiff, at the time of acquisition, the

   Class Vehicle contained a defective CP4 fuel injection system that was not suitable for

   American vehicles and which deceived American consumers. Consequently, the vehicle

   could not deliver the advertised combination of durability, power, reliability, and fuel

   efficiency of diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member

   suffered concrete injury as a direct and proximate result of Defendants’ conduct, and

   would not have purchased the Class Vehicle and would have paid less for it, had

   Defendants not concealed the CP4 fuel injection system defects. Plaintiff’s and each GM

   Subclass Member’s ascertainable losses include, but are not limited to, a high premium

   for the engine compared to what they would have paid for a gas-powered engine, out-of-

   pocket losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.

          9.      Plaintiff Peter J. Vincitore Jr. (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Malabar, Florida. In or

   around January of 2018, Plaintiff purchased a 2015 GMC Sierra 2500 HD, VIN

   1GT120E86FF624467 (for the purpose of this paragraph, the “Class Vehicle”) from

   Honda of Ocala in Ocala, Florida. Prior to purchasing the Class Vehicle, Plaintiff was

   looking for a car that was durable, powerful, reliable, and could obtain the high mileage

   per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’




                                               10
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 11 of 146 PageID 11




   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance

   of the engine. These representations, in combination with the advertised fuel efficiency

   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered concrete injury as

   a direct and proximate result of Defendants’ conduct, and would not have purchased the

   Class Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each GM Subclass Member’s ascertainable losses

   include, but are not limited to, a high premium for the engine compared to what they

   would have paid for a gas-powered engine, out-of-pocket losses by overpaying for the

   vehicles at the time of purchase, and future attempted repairs, future additional fuel costs,

   decreased performance of the vehicles, and diminished value of the vehicles. Plaintiff

   brings his claims individually and as a representative of the RICO Class and the GM

   Subclass.

           10.    Plaintiff Adam Phlieger (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Seminole, Florida. In or around July of

   2018,    Plaintiff   purchased     a   2013        Chevy   Silverado   2500     HD,     VIN




                                                 11
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 12 of 146 PageID 12




   1GC1KXE83DF226770 (for the purpose of this paragraph, the “Class Vehicle”) from

   Century Buick GMC in Tampa, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,

   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not

   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each GM Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and




                                               12
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 13 of 146 PageID 13




   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.

          11.      Plaintiff Billy Noe (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Neptune, Florida.          In or around

   September of 2016, Plaintiff purchased a 2016 Chevy Silverado 2500 HD, VIN

   1GC1KWE89GF223337 (for the purpose of this paragraph, the “Class Vehicle”) from

   Coggin Chevrolet in Jacksonville, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,

   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.     Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not

   have purchased the Class Vehicle and would have paid less for it, had Defendants not




                                               13
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 14 of 146 PageID 14




   concealed the CP4 fuel injection system defects. Plaintiff’s and each GM Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.

          12.      Plaintiff Virgil Dale Penrod (for the purpose of this paragraph, “Plaintiff”)

   is a citizen of the State of Florida, and domiciled in Glen Saint Mary, Florida. In or

   around August of 2018, Plaintiff purchased a 2011 Chevy Silverado 2500 HD, VIN

   1GC1KXC88BF240244 (for the purpose of this paragraph, the “Class Vehicle”) from

   Duval Trucks in Jacksonville, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,

   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.     Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American




                                                14
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 15 of 146 PageID 15




   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not

   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each GM Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.

          13.     Plaintiff Michael Shane Dickens (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Jacksonville, Florida. In

   or around August of 2017, Plaintiff purchased a 2017 Chevy Silverado 2500 HD, VIN

   1GC1KWEY7HF234869 (for the purpose of this paragraph, the “Class Vehicle”) from

   GT Leasing in Jacksonville, Florida. Prior to purchasing the Class Vehicle, Plaintiff was

   looking for a car that was durable, powerful, reliable, and could obtain the high mileage

   per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’

   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance

   of the engine. These representations, in combination with the advertised fuel efficiency




                                                15
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 16 of 146 PageID 16




   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered concrete injury as

   a direct and proximate result of Defendants’ conduct, and would not have purchased the

   Class Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each GM Subclass Member’s ascertainable losses

   include, but are not limited to, a high premium for the engine compared to what they

   would have paid for a gas-powered engine, out-of-pocket losses by overpaying for the

   vehicles at the time of purchase, and future attempted repairs, future additional fuel costs,

   decreased performance of the vehicles, and diminished value of the vehicles. Plaintiff

   brings his claims individually and as a representative of the RICO Class and the GM

   Subclass.

          14.     Plaintiff Vincent J. Apuzzo III (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Naples, Florida. In or

   around September of 2018, Plaintiff purchased a 2015 Chevy Silverado 2500 HD, VIN

   1GC1KWE8XFF191447 (for the purpose of this paragraph, the “Class Vehicle”) from

   Honda of Fort Myers in Fort Myers, Florida. Prior to purchasing the Class Vehicle,




                                                16
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 17 of 146 PageID 17




   Plaintiff was looking for a car that was durable, powerful, reliable, and could obtain the

   high mileage per gallon of a diesel vehicle. Although Plaintiff was considering other

   vehicles, Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle

   Manufacturer Defendants’ claims touting the vehicle’s durability, efficiency, fuel

   economy, power and performance of the engine. These representations, in combination

   with the advertised fuel efficiency and performance, the representation that the vehicle

   would retain all of its promised fuel economy and performance throughout its useful life,

   and the vehicle’s reputation for maintaining a high resale value, induced Plaintiff to

   purchase the Class Vehicle. Unbeknownst to Plaintiff, at the time of acquisition, the

   Class Vehicle contained a defective CP4 fuel injection system that was not suitable for

   American vehicles and which deceived American consumers. Consequently, the vehicle

   could not deliver the advertised combination of durability, power, reliability, and fuel

   efficiency of diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member

   suffered concrete injury as a direct and proximate result of Defendants’ conduct, and

   would not have purchased the Class Vehicle and would have paid less for it, had

   Defendants not concealed the CP4 fuel injection system defects. Plaintiff’s and each GM

   Subclass Member’s ascertainable losses include, but are not limited to, a high premium

   for the engine compared to what they would have paid for a gas-powered engine, out-of-

   pocket losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.




                                              17
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 18 of 146 PageID 18




          15.      Plaintiff Todd Allen Whaley (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in St. Augustine, Florida. In

   or around September of 2014, Plaintiff purchased a 2013 Chevy Silverado 2500 HD, VIN

   1GC1KXC81DF148539 (for the purpose of this paragraph, the “Class Vehicle”) from Jon

   Hall Chevrolet in Daytona Beach, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,

   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.     Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not

   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each GM Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the




                                                18
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 19 of 146 PageID 19




   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.

           16.    Plaintiff Arthur H Hubner (for the purpose of this paragraph, “Plaintiff”) is

   a citizen of the State of Florida, and domiciled in Ocala, Florida. In or around October of

   2016,    Plaintiff   purchased    a    2016        Chevy   Silverado   2500    HD,     VIN

   1GC1KWE8XGF291517 (for the purpose of this paragraph, the “Class Vehicle”) from

   Palm Chevrolet in Ocala, Florida. Prior to purchasing the Class Vehicle, Plaintiff was

   looking for a car that was durable, powerful, reliable, and could obtain the high mileage

   per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’

   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance

   of the engine. These representations, in combination with the advertised fuel efficiency

   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that




                                                 19
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 20 of 146 PageID 20




   Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered concrete injury as

   a direct and proximate result of Defendants’ conduct, and would not have purchased the

   Class Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each GM Subclass Member’s ascertainable losses

   include, but are not limited to, a high premium for the engine compared to what they

   would have paid for a gas-powered engine, out-of-pocket losses by overpaying for the

   vehicles at the time of purchase, and future attempted repairs, future additional fuel costs,

   decreased performance of the vehicles, and diminished value of the vehicles. Plaintiff

   brings his claims individually and as a representative of the RICO Class and the GM

   Subclass.

          17.     Plaintiff Jason Kubisiak (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Sarasota, Florida. In or around October

   of   2015,   Plaintiff   purchased    a   2012    Chevy     Silverado    3500    HD,    VIN

   1GC4K0C88CF180309 (for the purpose of this paragraph, the “Class Vehicle”) from RV

   World in Nocona, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking

   for a car that was durable, powerful, reliable, and could obtain the high mileage per

   gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’

   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance

   of the engine. These representations, in combination with the advertised fuel efficiency

   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for




                                                20
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 21 of 146 PageID 21




   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered concrete injury as

   a direct and proximate result of Defendants’ conduct, and would not have purchased the

   Class Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each GM Subclass Member’s ascertainable losses

   include, but are not limited to, a high premium for the engine compared to what they

   would have paid for a gas-powered engine, out-of-pocket losses by overpaying for the

   vehicles at the time of purchase, and future attempted repairs, future additional fuel costs,

   decreased performance of the vehicles, and diminished value of the vehicles. Plaintiff

   brings his claims individually and as a representative of the RICO Class and the GM

   Subclass.

          18.     Plaintiff Joe D. Reichert (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Largo, Florida. In or around December

   of   2011,   Plaintiff   purchased    a   2012    Chevy     Silverado    2500    HD,     VIN

   1GC1KYE82CF117575 (for the purpose of this paragraph, the “Class Vehicle”) from

   Stingray Chevrolet in Plant City, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,




                                                21
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 22 of 146 PageID 22




   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.     Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not

   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each GM Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.

          19.      Plaintiff Joseph Faiola (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Polk City, Florida.          In or around




                                                22
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 23 of 146 PageID 23




   December of 2017, Plaintiff purchased a 2015 GM Sierra 3500 HD, VIN

   1GD421C83FF649120 (for the purpose of this paragraph, the “Class Vehicle”) from

   Kelley Buick GMC in Bartow, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,

   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not

   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each GM Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted




                                               23
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 24 of 146 PageID 24




   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.

          20.      Plaintiff William Harry Maze Sr. (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Saint Petersburg, Florida.

   In or around July of 2017, Plaintiff purchased a 2014 GMC Sierra 2500 HD, VIN

   1GT125E89EF113203 (for the purpose of this paragraph, the “Class Vehicle”) from

   Crown GMC in Saint Petersburg, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,

   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.     Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not




                                                24
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 25 of 146 PageID 25




   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each GM Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.

          21.     Plaintiff Matthew Patterson (for the purpose of this paragraph, “Plaintiff”)

   is a citizen of the State of Florida, and domiciled in Rotonda West, Florida. In or around

   November of 2015, Plaintiff purchased a 2016 GMC Sierra 2500 HD, VIN

   1gt12ue89gf104983 (for the purpose of this paragraph, the “Class Vehicle”) from

   Plattner's Palm Auto Mall in Punta Gorda, Florida. Prior to purchasing the Class Vehicle,

   Plaintiff was looking for a car that was durable, powerful, reliable, and could obtain the

   high mileage per gallon of a diesel vehicle. Although Plaintiff was considering other

   vehicles, Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle

   Manufacturer Defendants’ claims touting the vehicle’s durability, efficiency, fuel

   economy, power and performance of the engine. These representations, in combination

   with the advertised fuel efficiency and performance, the representation that the vehicle

   would retain all of its promised fuel economy and performance throughout its useful life,

   and the vehicle’s reputation for maintaining a high resale value, induced Plaintiff to

   purchase the Class Vehicle. Unbeknownst to Plaintiff, at the time of acquisition, the




                                               25
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 26 of 146 PageID 26




   Class Vehicle contained a defective CP4 fuel injection system that was not suitable for

   American vehicles and which deceived American consumers. Consequently, the vehicle

   could not deliver the advertised combination of durability, power, reliability, and fuel

   efficiency of diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member

   suffered concrete injury as a direct and proximate result of Defendants’ conduct, and

   would not have purchased the Class Vehicle and would have paid less for it, had

   Defendants not concealed the CP4 fuel injection system defects. Plaintiff’s and each GM

   Subclass Member’s ascertainable losses include, but are not limited to, a high premium

   for the engine compared to what they would have paid for a gas-powered engine, out-of-

   pocket losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.

          22.     Plaintiff Mario Crittenden (for the purpose of this paragraph, “Plaintiff”)

   is a citizen of the State of Florida, and domiciled in Tampa, Florida. In or around

   October of 2015, Plaintiff purchased a 2015 GMC Sierra 2500 HD, VIN

   1GT12YE82FF567246 (for the purpose of this paragraph, the “Class Vehicle”) from

   Rivard Buick GMC in Brandon, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,

   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and




                                              26
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 27 of 146 PageID 27




   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.     Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not

   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each GM Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the GM Subclass.

          23.      Plaintiff Khai Ngo (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Bryceville, Florida. In or around October

   of 2015, Plaintiff purchased a 2011 GMC Sierra 2500 HD, VIN 1GT125C89BF259017

   (for the purpose of this paragraph, the “Class Vehicle”) from James Wood Chevrolet in




                                               27
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 28 of 146 PageID 28




   Dallas, Texas. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that

   was durable, powerful, reliable, and could obtain the high mileage per gallon of a diesel

   vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle

   because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the

   vehicle’s durability, efficiency, fuel economy, power and performance of the engine.

   These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each GM Subclass Member suffered concrete injury as

   a direct and proximate result of Defendants’ conduct, and would not have purchased the

   Class Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each GM Subclass Member’s ascertainable losses

   include, but are not limited to, a high premium for the engine compared to what they

   would have paid for a gas-powered engine, out-of-pocket losses by overpaying for the

   vehicles at the time of purchase, and future attempted repairs, future additional fuel costs,

   decreased performance of the vehicles, and diminished value of the vehicles. Plaintiff




                                                28
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 29 of 146 PageID 29




   brings his claims individually and as a representative of the RICO Class and the GM

   Subclass.

          24.      Plaintiff Kenneth Schumacher (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Pine Island Center,

   Florida.    In or around July of 2016, Plaintiff purchased a 2014 Ford Pickup, VIN

   1FT8W3BT0EEA08362 (for the purpose of this paragraph, the “Class Vehicle”) from

   Sam Galloway Ford Lincoln in Fort Myers, Florida. Prior to purchasing the Class

   Vehicle, Plaintiff was looking for a car that was durable, powerful, reliable, and could

   obtain the high mileage per gallon of a diesel vehicle. Although Plaintiff was considering

   other vehicles, Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle

   Manufacturer Defendants’ claims touting the vehicle’s durability, efficiency, fuel

   economy, power and performance of the engine. These representations, in combination

   with the advertised fuel efficiency and performance, the representation that the vehicle

   would retain all of its promised fuel economy and performance throughout its useful life,

   and the vehicle’s reputation for maintaining a high resale value, induced Plaintiff to

   purchase the Class Vehicle. Unbeknownst to Plaintiff, at the time of acquisition, the

   Class Vehicle contained a defective CP4 fuel injection system that was not suitable for

   American vehicles and which deceived American consumers. Consequently, the vehicle

   could not deliver the advertised combination of durability, power, reliability, and fuel

   efficiency of diesel that Plaintiff relied upon. Plaintiff and each Ford Subclass Member

   suffered concrete injury as a direct and proximate result of Defendants’ conduct, and

   would not have purchased the Class Vehicle and would have paid less for it, had




                                              29
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 30 of 146 PageID 30




   Defendants not concealed the CP4 fuel injection system defects. Plaintiff’s and each Ford

   Subclass Member’s ascertainable losses include, but are not limited to, a high premium

   for the engine compared to what they would have paid for a gas-powered engine, out-of-

   pocket losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the Ford Subclass.

          25.     Plaintiff Andres Bedoya (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Deltona, Florida. In or around March of

   2017, Plaintiff purchased a 2015 Ford Pickup, VIN 1FT8W3CT4PEB09811 (for the

   purpose of this paragraph, the “Class Vehicle”) from Coggin Deland Ford-Lincoln in

   Orange City, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a

   car that was durable, powerful, reliable, and could obtain the high mileage per gallon of a

   diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the

   vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims

   touting the vehicle’s durability, efficiency, fuel economy, power and performance of the

   engine. These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and




                                               30
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 31 of 146 PageID 31




   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          26.       Plaintiff Mark McGannon (for the purpose of this paragraph, “Plaintiff”)

   is a citizen of the State of Florida, and domiciled in Wesley Chapel, Florida. In or around

   July of 2015, Plaintiff purchased a 2015 Ford Pickup, VIN 1FT7W2BT4FED72372 (for

   the purpose of this paragraph, the “Class Vehicle”) from AutoNation Ford Mobile in

   Mobile, Alabama. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car

   that was durable, powerful, reliable, and could obtain the high mileage per gallon of a

   diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the

   vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims

   touting the vehicle’s durability, efficiency, fuel economy, power and performance of the

   engine. These representations, in combination with the advertised fuel efficiency and




                                               31
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 32 of 146 PageID 32




   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          27.       Plaintiff Steve Pranger (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Umatilla, Florida. In or around October

   of 2017, Plaintiff purchased a 2011 Ford Pickup, VIN 1FT7W2BT4BEA66749 (for the

   purpose of this paragraph, the “Class Vehicle”) from Alanda North in Panacea, Florida.

   Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that was durable,




                                                 32
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 33 of 146 PageID 33




   powerful, reliable, and could obtain the high mileage per gallon of a diesel vehicle.

   Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle because

   Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the vehicle’s

   durability, efficiency, fuel economy, power and performance of the engine.          These

   representations, in combination with the advertised fuel efficiency and performance, the

   representation that the vehicle would retain all of its promised fuel economy and

   performance throughout its useful life, and the vehicle’s reputation for maintaining a high

   resale value, induced Plaintiff to purchase the Class Vehicle. Unbeknownst to Plaintiff,

   at the time of acquisition, the Class Vehicle contained a defective CP4 fuel injection

   system that was not suitable for American vehicles and which deceived American

   consumers. Consequently, the vehicle could not deliver the advertised combination of

   durability, power, reliability, and fuel efficiency of diesel that Plaintiff relied upon.

   Plaintiff and each Ford Subclass Member suffered concrete injury as a direct and

   proximate result of Defendants’ conduct, and would not have purchased the Class

   Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.




                                               33
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 34 of 146 PageID 34




          28.     Plaintiff David P. Jurgens (for the purpose of this paragraph, “Plaintiff”) is

   a citizen of the State of Florida, and domiciled in St Johns, Florida. In or around August

   of 2017, Plaintiff purchased a 2017 Ford Pickup, VIN 1FT8W3DT7HEC84295 (for the

   purpose of this paragraph, the “Class Vehicle”) from AutoNation Ford in Jacksonville,

   Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that was

   durable, powerful, reliable, and could obtain the high mileage per gallon of a diesel

   vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle

   because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the

   vehicle’s durability, efficiency, fuel economy, power and performance of the engine.

   These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what




                                               34
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 35 of 146 PageID 35




   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

            29.      Plaintiff Ivan Flores Ramirez (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Bradenton, Florida. In or

   around     March     of   2018,   Plaintiff   purchased   a   2016    Ford   Pickup,    VIN

   1FT7W2BT0GEB82733 (for the purpose of this paragraph, the “Class Vehicle”) from

   AutoNation Ford in Bradenton, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,

   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.       Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of




                                                 35
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 36 of 146 PageID 36




   diesel that Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not

   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each Ford Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the Ford Subclass.

          30.     Plaintiff George Eastman (for the purpose of this paragraph, “Plaintiff”) is

   a citizen of the State of Florida, and domiciled in Ocala, Florida. In or around June of

   2016, Plaintiff purchased a 2016 Ford Pickup, VIN 1FT7W2BT7GEC39235 (for the

   purpose of this paragraph, the “Class Vehicle”) from Bartow Ford in Bartow, Florida.

   Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that was durable,

   powerful, reliable, and could obtain the high mileage per gallon of a diesel vehicle.

   Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle because

   Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the vehicle’s

   durability, efficiency, fuel economy, power and performance of the engine.          These

   representations, in combination with the advertised fuel efficiency and performance, the

   representation that the vehicle would retain all of its promised fuel economy and

   performance throughout its useful life, and the vehicle’s reputation for maintaining a high




                                               36
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 37 of 146 PageID 37




   resale value, induced Plaintiff to purchase the Class Vehicle. Unbeknownst to Plaintiff,

   at the time of acquisition, the Class Vehicle contained a defective CP4 fuel injection

   system that was not suitable for American vehicles and which deceived American

   consumers. Consequently, the vehicle could not deliver the advertised combination of

   durability, power, reliability, and fuel efficiency of diesel that Plaintiff relied upon.

   Plaintiff and each Ford Subclass Member suffered concrete injury as a direct and

   proximate result of Defendants’ conduct, and would not have purchased the Class

   Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          31.       Plaintiff Bruce Bowlsby (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Cape Coral, Florida. In or around April

   of 2015, Plaintiff purchased a 2015 Ford Pickup, VIN 1FT8W3DT9FED25264 (for the

   purpose of this paragraph, the “Class Vehicle”) from Bill Jarrett in Avon Park, Florida.

   Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that was durable,

   powerful, reliable, and could obtain the high mileage per gallon of a diesel vehicle.

   Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle because




                                                 37
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 38 of 146 PageID 38




   Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the vehicle’s

   durability, efficiency, fuel economy, power and performance of the engine.          These

   representations, in combination with the advertised fuel efficiency and performance, the

   representation that the vehicle would retain all of its promised fuel economy and

   performance throughout its useful life, and the vehicle’s reputation for maintaining a high

   resale value, induced Plaintiff to purchase the Class Vehicle. Unbeknownst to Plaintiff,

   at the time of acquisition, the Class Vehicle contained a defective CP4 fuel injection

   system that was not suitable for American vehicles and which deceived American

   consumers. Consequently, the vehicle could not deliver the advertised combination of

   durability, power, reliability, and fuel efficiency of diesel that Plaintiff relied upon.

   Plaintiff and each Ford Subclass Member suffered concrete injury as a direct and

   proximate result of Defendants’ conduct, and would not have purchased the Class

   Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          32.       Plaintiff Jeffery "Scott" Hickman (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Lutz, Florida. In or




                                               38
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 39 of 146 PageID 39




   around   August    of   2017,    Plaintiff   purchased   a   2017    Ford    Pickup,   VIN

   1FT7W2BT0HED56057 (for the purpose of this paragraph, the “Class Vehicle”) from

   Brandon Ford in Brandon, Florida. Prior to purchasing the Class Vehicle, Plaintiff was

   looking for a car that was durable, powerful, reliable, and could obtain the high mileage

   per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’

   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance

   of the engine. These representations, in combination with the advertised fuel efficiency

   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel




                                                39
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 40 of 146 PageID 40




   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          33.       Plaintiff Edward Olson (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Apollo Beach, Florida. In or around June

   of 2016, Plaintiff purchased a 2016 Ford Pickup, VIN 1FT7W2BT5GEA65746 (for the

   purpose of this paragraph, the “Class Vehicle”) from Brandon Ford in Tampa, Florida.

   Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that was durable,

   powerful, reliable, and could obtain the high mileage per gallon of a diesel vehicle.

   Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle because

   Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the vehicle’s

   durability, efficiency, fuel economy, power and performance of the engine.            These

   representations, in combination with the advertised fuel efficiency and performance, the

   representation that the vehicle would retain all of its promised fuel economy and

   performance throughout its useful life, and the vehicle’s reputation for maintaining a high

   resale value, induced Plaintiff to purchase the Class Vehicle. Unbeknownst to Plaintiff,

   at the time of acquisition, the Class Vehicle contained a defective CP4 fuel injection

   system that was not suitable for American vehicles and which deceived American

   consumers. Consequently, the vehicle could not deliver the advertised combination of

   durability, power, reliability, and fuel efficiency of diesel that Plaintiff relied upon.

   Plaintiff and each Ford Subclass Member suffered concrete injury as a direct and

   proximate result of Defendants’ conduct, and would not have purchased the Class




                                                 40
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 41 of 146 PageID 41




   Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          34.       Plaintiff Kodi Coles (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Titusville, Florida. In or around January

   of 2017, Plaintiff purchased a 2011 Ford Pickup, VIN 1FT8W3DT7BEB52466 (for the

   purpose of this paragraph, the “Class Vehicle”) from Bullock Auto Sales in Wrens,

   Georgia. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that was

   durable, powerful, reliable, and could obtain the high mileage per gallon of a diesel

   vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle

   because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the

   vehicle’s durability, efficiency, fuel economy, power and performance of the engine.

   These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a




                                                41
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 42 of 146 PageID 42




   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          35.       Plaintiff Salvador Arreguin Jr (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Lehigh Acres, Florida. In

   or around October of 2017, Plaintiff purchased a 2012 Ford Pickup, VIN

   1FT7W2BT3CED15849 (for the purpose of this paragraph, the “Class Vehicle”) from

   CarMax Auto in Fort Myers, Florida. Prior to purchasing the Class Vehicle, Plaintiff was

   looking for a car that was durable, powerful, reliable, and could obtain the high mileage

   per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’

   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance




                                                42
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 43 of 146 PageID 43




   of the engine. These representations, in combination with the advertised fuel efficiency

   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          36.       Plaintiff David Wallace Alton (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Green Cove Springs,

   Florida. In or around November of 2015, Plaintiff purchased a 2011 Ford Pickup, VIN

   1FT7X2AT88E888756 (for the purpose of this paragraph, the “Class Vehicle”) from




                                               43
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 44 of 146 PageID 44




   Karplus Warehouse Inc. in Pacoima, California. Prior to purchasing the Class Vehicle,

   Plaintiff was looking for a car that was durable, powerful, reliable, and could obtain the

   high mileage per gallon of a diesel vehicle. Although Plaintiff was considering other

   vehicles, Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle

   Manufacturer Defendants’ claims touting the vehicle’s durability, efficiency, fuel

   economy, power and performance of the engine. These representations, in combination

   with the advertised fuel efficiency and performance, the representation that the vehicle

   would retain all of its promised fuel economy and performance throughout its useful life,

   and the vehicle’s reputation for maintaining a high resale value, induced Plaintiff to

   purchase the Class Vehicle. Unbeknownst to Plaintiff, at the time of acquisition, the

   Class Vehicle contained a defective CP4 fuel injection system that was not suitable for

   American vehicles and which deceived American consumers. Consequently, the vehicle

   could not deliver the advertised combination of durability, power, reliability, and fuel

   efficiency of diesel that Plaintiff relied upon. Plaintiff and each Ford Subclass Member

   suffered concrete injury as a direct and proximate result of Defendants’ conduct, and

   would not have purchased the Class Vehicle and would have paid less for it, had

   Defendants not concealed the CP4 fuel injection system defects. Plaintiff’s and each Ford

   Subclass Member’s ascertainable losses include, but are not limited to, a high premium

   for the engine compared to what they would have paid for a gas-powered engine, out-of-

   pocket losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and




                                              44
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 45 of 146 PageID 45




   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the Ford Subclass.

          37.     Plaintiff Tim Bullis (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in New Port Richey, Florida. In or around

   July of 2018, Plaintiff purchased a 2018 Ford Pickup, VIN 1FT7WZBT3JEC17353 (for

   the purpose of this paragraph, the “Class Vehicle”) from Karl Flammer Ford in Tarpon

   Springs, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car

   that was durable, powerful, reliable, and could obtain the high mileage per gallon of a

   diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the

   vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims

   touting the vehicle’s durability, efficiency, fuel economy, power and performance of the

   engine. These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4




                                               45
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 46 of 146 PageID 46




   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          38.       Plaintiff Jeffery Cox (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Jennings, Florida. In or around June of

   2015, Plaintiff purchased a 2011 Ford Pickup, VIN 1FT7W2BT7BEB94158 (for the

   purpose of this paragraph, the “Class Vehicle”) from Dick Norris Buick GMC in

   Clearwater, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car

   that was durable, powerful, reliable, and could obtain the high mileage per gallon of a

   diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the

   vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims

   touting the vehicle’s durability, efficiency, fuel economy, power and performance of the

   engine. These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and




                                                46
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 47 of 146 PageID 47




   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          39.       Plaintiff Tyler Andrew Bolton (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Winter Haven, Florida.

   In or around November of 2015, Plaintiff purchased a 2016 Ford Pickup, VIN

   1FDWF6DC3GDA01254 (for the purpose of this paragraph, the “Class Vehicle”) from

   Dual-Tech Inc. in Bean Station, Tennessee. Prior to purchasing the Class Vehicle,

   Plaintiff was looking for a car that was durable, powerful, reliable, and could obtain the

   high mileage per gallon of a diesel vehicle. Although Plaintiff was considering other

   vehicles, Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle

   Manufacturer Defendants’ claims touting the vehicle’s durability, efficiency, fuel

   economy, power and performance of the engine. These representations, in combination




                                               47
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 48 of 146 PageID 48




   with the advertised fuel efficiency and performance, the representation that the vehicle

   would retain all of its promised fuel economy and performance throughout its useful life,

   and the vehicle’s reputation for maintaining a high resale value, induced Plaintiff to

   purchase the Class Vehicle. Unbeknownst to Plaintiff, at the time of acquisition, the

   Class Vehicle contained a defective CP4 fuel injection system that was not suitable for

   American vehicles and which deceived American consumers. Consequently, the vehicle

   could not deliver the advertised combination of durability, power, reliability, and fuel

   efficiency of diesel that Plaintiff relied upon. Plaintiff and each Ford Subclass Member

   suffered concrete injury as a direct and proximate result of Defendants’ conduct, and

   would not have purchased the Class Vehicle and would have paid less for it, had

   Defendants not concealed the CP4 fuel injection system defects. Plaintiff’s and each Ford

   Subclass Member’s ascertainable losses include, but are not limited to, a high premium

   for the engine compared to what they would have paid for a gas-powered engine, out-of-

   pocket losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the Ford Subclass.

          40.     Plaintiff Harrison Hodges (for the purpose of this paragraph, “Plaintiff”) is

   a citizen of the State of Florida, and domiciled in Tampa, Florida. In or around October

   of 2017, Plaintiff purchased a 2016 Ford Pickup, VIN 1FT7W2BT7GEB29253 (for the

   purpose of this paragraph, the “Class Vehicle”) from Elder Ford in Tampa, Florida. Prior

   to purchasing the Class Vehicle, Plaintiff was looking for a car that was durable,




                                               48
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 49 of 146 PageID 49




   powerful, reliable, and could obtain the high mileage per gallon of a diesel vehicle.

   Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle because

   Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the vehicle’s

   durability, efficiency, fuel economy, power and performance of the engine.          These

   representations, in combination with the advertised fuel efficiency and performance, the

   representation that the vehicle would retain all of its promised fuel economy and

   performance throughout its useful life, and the vehicle’s reputation for maintaining a high

   resale value, induced Plaintiff to purchase the Class Vehicle. Unbeknownst to Plaintiff,

   at the time of acquisition, the Class Vehicle contained a defective CP4 fuel injection

   system that was not suitable for American vehicles and which deceived American

   consumers. Consequently, the vehicle could not deliver the advertised combination of

   durability, power, reliability, and fuel efficiency of diesel that Plaintiff relied upon.

   Plaintiff and each Ford Subclass Member suffered concrete injury as a direct and

   proximate result of Defendants’ conduct, and would not have purchased the Class

   Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.




                                               49
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 50 of 146 PageID 50




          41.     Plaintiff Marc Gregory (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Palm Bay, Florida. In or around June of

   2014, Plaintiff purchased a 2013 Ford Pickup, VIN 1FT7W2BT3DEA42428 (for the

   purpose of this paragraph, the “Class Vehicle”) from Gibson Truck World in Sanford,

   Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that was

   durable, powerful, reliable, and could obtain the high mileage per gallon of a diesel

   vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle

   because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the

   vehicle’s durability, efficiency, fuel economy, power and performance of the engine.

   These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what




                                               50
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 51 of 146 PageID 51




   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

            42.      Plaintiff Phillip Ryan Harper (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in DeLand, Florida. In or

   around     June     of   2018,   Plaintiff   purchased   a   2015   Ford   Pickup,   VIN

   1FT7W2BTXFEB59829 (for the purpose of this paragraph, the “Class Vehicle”) from

   Harshbarger Wholesalers LLC in Gulfport, Mississippi. Prior to purchasing the Class

   Vehicle, Plaintiff was looking for a car that was durable, powerful, reliable, and could

   obtain the high mileage per gallon of a diesel vehicle. Although Plaintiff was considering

   other vehicles, Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle

   Manufacturer Defendants’ claims touting the vehicle’s durability, efficiency, fuel

   economy, power and performance of the engine. These representations, in combination

   with the advertised fuel efficiency and performance, the representation that the vehicle

   would retain all of its promised fuel economy and performance throughout its useful life,

   and the vehicle’s reputation for maintaining a high resale value, induced Plaintiff to

   purchase the Class Vehicle. Unbeknownst to Plaintiff, at the time of acquisition, the

   Class Vehicle contained a defective CP4 fuel injection system that was not suitable for

   American vehicles and which deceived American consumers. Consequently, the vehicle

   could not deliver the advertised combination of durability, power, reliability, and fuel




                                                 51
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 52 of 146 PageID 52




   efficiency of diesel that Plaintiff relied upon. Plaintiff and each Ford Subclass Member

   suffered concrete injury as a direct and proximate result of Defendants’ conduct, and

   would not have purchased the Class Vehicle and would have paid less for it, had

   Defendants not concealed the CP4 fuel injection system defects. Plaintiff’s and each Ford

   Subclass Member’s ascertainable losses include, but are not limited to, a high premium

   for the engine compared to what they would have paid for a gas-powered engine, out-of-

   pocket losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the Ford Subclass.

          43.     Plaintiff Timothy Dowdy (for the purpose of this paragraph, “Plaintiff”) is

   a citizen of the State of Florida, and domiciled in Plant City, Florida. In or around

   December of 2015, Plaintiff purchased a 2015 Ford Pickup, VIN 1FT7W2BT1FEA93154

   (for the purpose of this paragraph, the “Class Vehicle”) from Jarrett-Gordon Ford in

   Davenport, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car

   that was durable, powerful, reliable, and could obtain the high mileage per gallon of a

   diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the

   vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims

   touting the vehicle’s durability, efficiency, fuel economy, power and performance of the

   engine. These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for




                                               52
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 53 of 146 PageID 53




   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          44.       Plaintiff Robert C. Lust (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Holiday, Florida. In or around March of

   2017, Plaintiff purchased a 2011 Ford Pickup, VIN 1FT7W2AT6BEB23258 (for the

   purpose of this paragraph, the “Class Vehicle”) from JK Ford Automotive in Newport

   Richey, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that

   was durable, powerful, reliable, and could obtain the high mileage per gallon of a diesel

   vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle




                                                 53
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 54 of 146 PageID 54




   because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the

   vehicle’s durability, efficiency, fuel economy, power and performance of the engine.

   These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          45.       Plaintiff William Ryan Manning (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Polk City, Florida. In or




                                                54
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 55 of 146 PageID 55




   around   January    of   2018,   Plaintiff   purchased   a   2017    Ford    Pickup,   VIN

   1FT7W2BT2HEF31652 (for the purpose of this paragraph, the “Class Vehicle”) from

   Lakeland Ford in Lakeland, Florida. Prior to purchasing the Class Vehicle, Plaintiff was

   looking for a car that was durable, powerful, reliable, and could obtain the high mileage

   per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’

   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance

   of the engine. These representations, in combination with the advertised fuel efficiency

   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel




                                                55
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 56 of 146 PageID 56




   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

            46.      Plaintiff Agustin Quintana Jr. (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Orlando, Florida. In or

   around     February of     2017,   Plaintiff   purchased   a   2012   Ford   Pickup,   VIN

   1FT7W3BT9CEB82651 (for the purpose of this paragraph, the “Class Vehicle”) from

   Dyer Chevrolet in Lake Wales, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,

   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.       Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not




                                                  56
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 57 of 146 PageID 57




   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each Ford Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the Ford Subclass.

          47.     Plaintiff Phillip Cabrales Kalmanson (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Green Cove Springs,

   Florida. In or around January of 2017, Plaintiff purchased a 2012 Ford Pickup, VIN

   1FT8W3BT0CEB58114 (for the purpose of this paragraph, the “Class Vehicle”) from

   Only Used Trucks in Jacksonville, Florida. Prior to purchasing the Class Vehicle,

   Plaintiff was looking for a car that was durable, powerful, reliable, and could obtain the

   high mileage per gallon of a diesel vehicle. Although Plaintiff was considering other

   vehicles, Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle

   Manufacturer Defendants’ claims touting the vehicle’s durability, efficiency, fuel

   economy, power and performance of the engine. These representations, in combination

   with the advertised fuel efficiency and performance, the representation that the vehicle

   would retain all of its promised fuel economy and performance throughout its useful life,

   and the vehicle’s reputation for maintaining a high resale value, induced Plaintiff to

   purchase the Class Vehicle. Unbeknownst to Plaintiff, at the time of acquisition, the




                                              57
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 58 of 146 PageID 58




   Class Vehicle contained a defective CP4 fuel injection system that was not suitable for

   American vehicles and which deceived American consumers. Consequently, the vehicle

   could not deliver the advertised combination of durability, power, reliability, and fuel

   efficiency of diesel that Plaintiff relied upon. Plaintiff and each Ford Subclass Member

   suffered concrete injury as a direct and proximate result of Defendants’ conduct, and

   would not have purchased the Class Vehicle and would have paid less for it, had

   Defendants not concealed the CP4 fuel injection system defects. Plaintiff’s and each Ford

   Subclass Member’s ascertainable losses include, but are not limited to, a high premium

   for the engine compared to what they would have paid for a gas-powered engine, out-of-

   pocket losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the Ford Subclass.

          48.     Plaintiff David Yates (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Brandon, Florida. In or around October

   of 2017, Plaintiff purchased a 2017 Ford Pickup, VIN 1FT8W3BTEHED29989 (for the

   purpose of this paragraph, the “Class Vehicle”) from Palm Coast Ford, in Palm Coast,

   Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that was

   durable, powerful, reliable, and could obtain the high mileage per gallon of a diesel

   vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle

   because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the

   vehicle’s durability, efficiency, fuel economy, power and performance of the engine.




                                               58
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 59 of 146 PageID 59




   These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          49.       Plaintiff Michael C. Goss (for the purpose of this paragraph, “Plaintiff”) is

   a citizen of the State of Florida, and domiciled in Fruitland Park, Florida. In or around

   February of 2017, Plaintiff purchased a 2011 Ford Pickup, VIN 1FT7W2BT5BEB68805

   (for the purpose of this paragraph, the “Class Vehicle”) from Phillips Buick Pontiac




                                                 59
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 60 of 146 PageID 60




   GMC in Leesburg, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking

   for a car that was durable, powerful, reliable, and could obtain the high mileage per

   gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’

   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance

   of the engine. These representations, in combination with the advertised fuel efficiency

   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.




                                               60
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 61 of 146 PageID 61




   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          50.       Plaintiff Dillon Mabry (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Lehigh Acres, Florida. In or around

   September     of     2018,    Plaintiff   purchased     a   2014     Ford    Pickup,    VIN

   1FT7W2BT6EEA01874 (for the purpose of this paragraph, the “Class Vehicle”) from

   Individual Seller in Groves, Texas. Prior to purchasing the Class Vehicle, Plaintiff was

   looking for a car that was durable, powerful, reliable, and could obtain the high mileage

   per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’

   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance

   of the engine. These representations, in combination with the advertised fuel efficiency

   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4




                                                 61
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 62 of 146 PageID 62




   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          51.       Plaintiff Linda Sirota (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Wellborn, Florida.           In or around

   November     of      2016,    Plaintiff   purchased     a   2016     Ford    Pickup,    VIN

   1FT8W3BT1GEB11521 (for the purpose of this paragraph, the “Class Vehicle”) from

   Rountree Moore Lincoln Ford in Lake City, Florida. Prior to purchasing the Class

   Vehicle, Plaintiff was looking for a car that was durable, powerful, reliable, and could

   obtain the high mileage per gallon of a diesel vehicle. Although Plaintiff was considering

   other vehicles, Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle

   Manufacturer Defendants’ claims touting the vehicle’s durability, efficiency, fuel

   economy, power and performance of the engine. These representations, in combination

   with the advertised fuel efficiency and performance, the representation that the vehicle

   would retain all of its promised fuel economy and performance throughout its useful life,

   and the vehicle’s reputation for maintaining a high resale value, induced Plaintiff to

   purchase the Class Vehicle. Unbeknownst to Plaintiff, at the time of acquisition, the

   Class Vehicle contained a defective CP4 fuel injection system that was not suitable for




                                                 62
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 63 of 146 PageID 63




   American vehicles and which deceived American consumers. Consequently, the vehicle

   could not deliver the advertised combination of durability, power, reliability, and fuel

   efficiency of diesel that Plaintiff relied upon. Plaintiff and each Ford Subclass Member

   suffered concrete injury as a direct and proximate result of Defendants’ conduct, and

   would not have purchased the Class Vehicle and would have paid less for it, had

   Defendants not concealed the CP4 fuel injection system defects. Plaintiff’s and each Ford

   Subclass Member’s ascertainable losses include, but are not limited to, a high premium

   for the engine compared to what they would have paid for a gas-powered engine, out-of-

   pocket losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the Ford Subclass.

          52.     Plaintiff William Rothermel (for the purpose of this paragraph, “Plaintiff”)

   is a citizen of the State of Florida, and domiciled in LaBelle, Florida. In or around May

   of 2018, Plaintiff purchased a 2018 Ford Pickup, VIN 1FT8W3DT8JEB63510 (for the

   purpose of this paragraph, the “Class Vehicle”) from Sam Galloway Ford, in Sam

   County, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that

   was durable, powerful, reliable, and could obtain the high mileage per gallon of a diesel

   vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle

   because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the

   vehicle’s durability, efficiency, fuel economy, power and performance of the engine.

   These representations, in combination with the advertised fuel efficiency and




                                               63
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 64 of 146 PageID 64




   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          53.       Plaintiff Luis C. Pineda (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Fort Myers, Florida. In or around August

   of 2018, Plaintiff purchased a 2018 Ford Pickup, VIN 1FT8W3DTXJEC87343 (for the

   purpose of this paragraph, the “Class Vehicle”) from Sarasota Ford in Sarasota, Florida.

   Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that was durable,




                                                 64
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 65 of 146 PageID 65




   powerful, reliable, and could obtain the high mileage per gallon of a diesel vehicle.

   Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle because

   Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the vehicle’s

   durability, efficiency, fuel economy, power and performance of the engine.          These

   representations, in combination with the advertised fuel efficiency and performance, the

   representation that the vehicle would retain all of its promised fuel economy and

   performance throughout its useful life, and the vehicle’s reputation for maintaining a high

   resale value, induced Plaintiff to purchase the Class Vehicle. Unbeknownst to Plaintiff,

   at the time of acquisition, the Class Vehicle contained a defective CP4 fuel injection

   system that was not suitable for American vehicles and which deceived American

   consumers. Consequently, the vehicle could not deliver the advertised combination of

   durability, power, reliability, and fuel efficiency of diesel that Plaintiff relied upon.

   Plaintiff and each Ford Subclass Member suffered concrete injury as a direct and

   proximate result of Defendants’ conduct, and would not have purchased the Class

   Vehicle and would have paid less for it, had Defendants not concealed the CP4 fuel

   injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.




                                               65
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 66 of 146 PageID 66




          54.     Plaintiff Harry C. Bell (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Jacksonville, Florida. In or around

   January of 2017, Plaintiff purchased a 2016 Ford Pickup, VIN 1FT8W3BT1GEC80096

   (for the purpose of this paragraph, the “Class Vehicle”) from Subaru of Orange Park in

   Jacksonville, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a

   car that was durable, powerful, reliable, and could obtain the high mileage per gallon of a

   diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the

   vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims

   touting the vehicle’s durability, efficiency, fuel economy, power and performance of the

   engine. These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what




                                               66
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 67 of 146 PageID 67




   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          55.       Plaintiff Constantine Haralambus (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Marco Island, Florida. In

   or around May of          2016, Plaintiff purchased        a   2017   Ford    Pickup, VIN

   1FT8W3DT9HEC84363 (for the purpose of this paragraph, the “Class Vehicle”) from

   Tamiami Ford in Collier, Florida. Prior to purchasing the Class Vehicle, Plaintiff was

   looking for a car that was durable, powerful, reliable, and could obtain the high mileage

   per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’

   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance

   of the engine. These representations, in combination with the advertised fuel efficiency

   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that




                                                67
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 68 of 146 PageID 68




   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          56.       Plaintiff Mark A. Ballew (for the purpose of this paragraph, “Plaintiff”) is

   a citizen of the State of Florida, and domiciled in Seminole, Florida. In or around March

   of 2016, Plaintiff purchased a 2014 Ford Pickup, VIN 1FT8W3DT5EEB00418 (for the

   purpose of this paragraph, the “Class Vehicle”) from Tampa Bay Car Store in Pinellas

   Park, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that

   was durable, powerful, reliable, and could obtain the high mileage per gallon of a diesel

   vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle

   because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the

   vehicle’s durability, efficiency, fuel economy, power and performance of the engine.

   These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for




                                                 68
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 69 of 146 PageID 69




   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

            57.     Plaintiff Andrew L. Berberich (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Sarasota, Florida. In or

   around    October    of   2017,   Plaintiff   purchased   a   2011   Ford    Pickup,   VIN

   1BT7X2AT9BEC56397 (for the purpose of this paragraph, the “Class Vehicle”) from

   The Truck Junction in Sarasota, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,




                                                 69
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 70 of 146 PageID 70




   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised

   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.     Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not

   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each Ford Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the Ford Subclass.

          58.      Plaintiff Richard D Salario (for the purpose of this paragraph, “Plaintiff”)

   is a citizen of the State of Florida, and domiciled in Tampa, Florida. In or around




                                                70
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 71 of 146 PageID 71




   November      of   2014,     Plaintiff   purchased    a    2013     Ford    Pickup,    VIN

   1FD0W4GT9DEB17196 (for the purpose of this paragraph, the “Class Vehicle”) from

   Walker Ford in Clearwater, Florida. Prior to purchasing the Class Vehicle, Plaintiff was

   looking for a car that was durable, powerful, reliable, and could obtain the high mileage

   per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff

   settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’

   claims touting the vehicle’s durability, efficiency, fuel economy, power and performance

   of the engine. These representations, in combination with the advertised fuel efficiency

   and performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel




                                               71
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 72 of 146 PageID 72




   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

            59.     Plaintiff Christopher Kennedy (for the purpose of this paragraph,

   “Plaintiff”) is a citizen of the State of Florida, and domiciled in Riverview, Florida. In or

   around    January    of   2018,   Plaintiff   purchased   a   2016    Ford   Pickup,    VIN

   1FT8W3BTXGEC41152 (for the purpose of this paragraph, the “Class Vehicle”) from a

   seller in a seller, Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for

   a car that was durable, powerful, reliable, and could obtain the high mileage per gallon of

   a diesel vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the

   vehicle because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims

   touting the vehicle’s durability, efficiency, fuel economy, power and performance of the

   engine. These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each Ford Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased




                                                 72
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 73 of 146 PageID 73




   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each Ford Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   Ford Subclass.

          60.       Plaintiff Weston Silvers (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Palm Bay, Florida. In or around January

   of 2015, Plaintiff purchased a 2010 Ford Pickup, VIN 1FTSW2BR1AEA57309 (for the

   purpose of this paragraph, the “Class Vehicle”) from a seller in Jupiter, Florida. Prior to

   purchasing the Class Vehicle, Plaintiff was looking for a car that was durable, powerful,

   reliable, and could obtain the high mileage per gallon of a diesel vehicle. Although

   Plaintiff was considering other vehicles, Plaintiff settled on the vehicle because Plaintiff

   relied upon the Vehicle Manufacturer Defendants’ claims touting the vehicle’s durability,

   efficiency, fuel economy, power and performance of the engine. These representations,

   in combination with the advertised fuel efficiency and performance, the representation

   that the vehicle would retain all of its promised fuel economy and performance

   throughout its useful life, and the vehicle’s reputation for maintaining a high resale value,

   induced Plaintiff to purchase the Class Vehicle. Unbeknownst to Plaintiff, at the time of

   acquisition, the Class Vehicle contained a defective CP4 fuel injection system that was




                                                 73
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 74 of 146 PageID 74




   not suitable for American vehicles and which deceived American consumers.

   Consequently, the vehicle could not deliver the advertised combination of durability,

   power, reliability, and fuel efficiency of diesel that Plaintiff relied upon. Plaintiff and

   each Ford Subclass Member suffered concrete injury as a direct and proximate result of

   Defendants’ conduct, and would not have purchased the Class Vehicle and would have

   paid less for it, had Defendants not concealed the CP4 fuel injection system defects.

   Plaintiff’s and each Ford Subclass Member’s ascertainable losses include, but are not

   limited to, a high premium for the engine compared to what they would have paid for a

   gas-powered engine, out-of-pocket losses by overpaying for the vehicles at the time of

   purchase, and future attempted repairs, future additional fuel costs, decreased

   performance of the vehicles, and diminished value of the vehicles. Plaintiff brings his

   claims individually and as a representative of the RICO Class and the Ford Subclass.

          61.     Plaintiff Steven Freese (for the purpose of this paragraph, “Plaintiff”) is a

   citizen of the State of Florida, and domiciled in Palm Coast, Florida. In or around

   September of 2018, Plaintiff purchased a 2014 Jeep Grand Cherokee, VIN

   1C4RJFBM6EC557136 (for the purpose of this paragraph, the “Class Vehicle”) from

   Beaver Toyota in St. Augustine, Florida. Prior to purchasing the Class Vehicle, Plaintiff

   was looking for a car that was durable, powerful, reliable, and could obtain the high

   mileage per gallon of a diesel vehicle. Although Plaintiff was considering other vehicles,

   Plaintiff settled on the vehicle because Plaintiff relied upon the Vehicle Manufacturer

   Defendants’ claims touting the vehicle’s durability, efficiency, fuel economy, power and

   performance of the engine. These representations, in combination with the advertised




                                               74
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 75 of 146 PageID 75




   fuel efficiency and performance, the representation that the vehicle would retain all of its

   promised fuel economy and performance throughout its useful life, and the vehicle’s

   reputation for maintaining a high resale value, induced Plaintiff to purchase the Class

   Vehicle.     Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle

   contained a defective CP4 fuel injection system that was not suitable for American

   vehicles and which deceived American consumers. Consequently, the vehicle could not

   deliver the advertised combination of durability, power, reliability, and fuel efficiency of

   diesel that Plaintiff relied upon. Plaintiff and each FCA Subclass Member suffered

   concrete injury as a direct and proximate result of Defendants’ conduct, and would not

   have purchased the Class Vehicle and would have paid less for it, had Defendants not

   concealed the CP4 fuel injection system defects. Plaintiff’s and each FCA Subclass

   Member’s ascertainable losses include, but are not limited to, a high premium for the

   engine compared to what they would have paid for a gas-powered engine, out-of-pocket

   losses by overpaying for the vehicles at the time of purchase, and future attempted

   repairs, future additional fuel costs, decreased performance of the vehicles, and

   diminished value of the vehicles. Plaintiff brings his claims individually and as a

   representative of the RICO Class and the FCA Subclass.

          62.      Plaintiff Lee Scott Ward (for the purpose of this paragraph, “Plaintiff”) is

   a citizen of the State of Florida, and domiciled in Satsuma, Florida. In or around October

   of 2018, Plaintiff purchased a 2015 Dodge Ram Pickup, VIN 1C6RR6GMXFS514032

   (for the purpose of this paragraph, the “Class Vehicle”) from Rivard Buick in Tampa,

   Florida. Prior to purchasing the Class Vehicle, Plaintiff was looking for a car that was




                                                75
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 76 of 146 PageID 76




   durable, powerful, reliable, and could obtain the high mileage per gallon of a diesel

   vehicle. Although Plaintiff was considering other vehicles, Plaintiff settled on the vehicle

   because Plaintiff relied upon the Vehicle Manufacturer Defendants’ claims touting the

   vehicle’s durability, efficiency, fuel economy, power and performance of the engine.

   These representations, in combination with the advertised fuel efficiency and

   performance, the representation that the vehicle would retain all of its promised fuel

   economy and performance throughout its useful life, and the vehicle’s reputation for

   maintaining a high resale value, induced Plaintiff to purchase the Class Vehicle.

   Unbeknownst to Plaintiff, at the time of acquisition, the Class Vehicle contained a

   defective CP4 fuel injection system that was not suitable for American vehicles and

   which deceived American consumers. Consequently, the vehicle could not deliver the

   advertised combination of durability, power, reliability, and fuel efficiency of diesel that

   Plaintiff relied upon. Plaintiff and each FCA Subclass Member suffered concrete injury

   as a direct and proximate result of Defendants’ conduct, and would not have purchased

   the Class Vehicle and would have paid less for it, had Defendants not concealed the CP4

   fuel injection system defects. Plaintiff’s and each FCA Subclass Member’s ascertainable

   losses include, but are not limited to, a high premium for the engine compared to what

   they would have paid for a gas-powered engine, out-of-pocket losses by overpaying for

   the vehicles at the time of purchase, and future attempted repairs, future additional fuel

   costs, decreased performance of the vehicles, and diminished value of the vehicles.

   Plaintiff brings his claims individually and as a representative of the RICO Class and the

   FCA Subclass.




                                               76
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 77 of 146 PageID 77




      B. The Defendants

          63.     Defendant Robert Bosch GmbH is a corporation organized and existing

   under the laws of the Federal Republic of Germany, with its principal place of business at

   Robert Bosch Platz 1, 70839 Gerlingen, Germany. Robert Bosch GmbH, directly and/or

   through its North American subsidiary Robert Bosch, LLC, at all material times,

   designed, manufactured, and supplied elements of the defective and unsuitable CP4 fuel

   injection system to each Vehicle Manufacturer Defendant for use in the Class Vehicles.

          64.     Defendant Robert Bosch, LLC is a company organized under the laws of

   Delaware with its principal place of business at 38000 Hills Tech Drive, Farmington

   Hills, Michigan 48331. Robert Bosch, LLC can be served with process through its agent

   CSC-Lawyers Incorporating Service Company, 601 Abbot Road, East Lansing, Michigan

   48823. Robert Bosch, LLC, directly and/or in conjunction with its parent Robert Bosch

   GmbH, at all material times, designed, manufactured, and supplied elements of the

   defective and unsuitable CP4 fuel injection system to each Vehicle Manufacturer

   Defendant for use in the Class Vehicles.

          65.     At all relevant times, Robert Bosch GmbH, Robert Bosch, LLC, and

   currently unnamed Bosch employees (together, “Bosch”) were knowing and active

   participants in the creation, development, marketing, and sale of CP4 fuel injection

   systems that were defective and/or not properly suited for American vehicles. Both

   Robert Bosch GmbH and Robert Bosch, LLC operate under the umbrella of the Bosch

   Group, which encompasses some 340 subsidiaries and companies. The Bosch Group is

   divided into four business sectors: (1) Mobility Solutions (formerly Automotive




                                              77
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 78 of 146 PageID 78




   Technology); (2) Industrial Technology; (3) Consumer Goods; and (4) Energy and

   Building Technology.        The Mobility Solutions sector, which supplies parts to the

   automotive industry, and its Diesel Systems division, which develops, manufactures, and

   supplies diesel systems, are particularly relevant here and include the relevant individuals

   at both Robert Bosch GmbH and Robert Bosch, LLC. Bosch’s sectors and divisions are

   grouped not only by location, but by subject-matter. Mobility Solutions includes the

   relevant individuals at both Robert Bosch GmbH and Robert Bosch, LLC. Regardless of

   whether an individual works for Bosch in Germany or in the U.S., the individual holds

   himself/herself/itself out as working for Bosch. This collective identity is captured by

   Bosch’s mission statement: “We are Bosch,” an underlying principle that unifies and

   links each entity and person within the Bosch Group.

          66.     Defendant General Motors LLC (“GM”) is a Delaware corporation with

   its headquarters and principal place of business located in Detroit, Michigan. Defendant

   General Motors LLC can be served with process through its agent Corporation Service

   Company, 1201 Hays Street Tallahassee, Florida 32301-2525. The sole member and

   owner of General Motors LLC is General Motors Holdings LLC.                General Motors

   Holdings LLC is a Delaware limited liability company with its principal place of business

   in the State of Michigan.

          67.     Defendant GM, through its various entities and vehicle brands, including

   Chevrolet (“Chevy”) and GMC, designs, manufactures, distributes, and sells GM-brand

   automobiles in this District and multiple other locations in the United States and

   worldwide.    GM and/or its agents designed, manufactured, and installed the engine




                                               78
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 79 of 146 PageID 79




   systems in the Class Vehicles.      GM also developed and disseminated the owner’s

   manuals and warranty booklets, advertisements, and other promotional materials relating

   to the Class Vehicles.

          68.     Defendant Ford Motor Company (“Ford”) is a publicly traded corporation

   organized under the laws of the State of Delaware with its principal place of business at

   One American Road, Dearborn, Michigan 48126. Defendant Ford Motor Company can

   be served with process through its agent CT Corporation System, 1200 South Pine Island

   Road, Plantation, Florida 33324.

          69.     Defendant Ford, through its various entities, designs, manufactures,

   distributes, and sells Ford automobiles in this District and multiple other locations in the

   United States and worldwide.       Ford and/or its agents designed, manufactured, and

   installed the engine systems in the Class Vehicles. Ford also developed and disseminated

   the owner’s manuals and warranty booklets, advertisements, and other promotional

   materials relating to the Class Vehicles.

          70.     Defendant FCA US LLC, formerly known as Chrysler Group and renamed

   FCA US LLC, is a company organized and existing under the laws of Delaware, having a

   principal place of business at 1000 Chrysler Dr., Auburn Hills, MI 48326. Defendant

   FCA US LLC is a business entity registered with the state of Delaware and regularly

   conducts and transacts business in this jurisdiction, throughout the United States, and

   within the District of Delaware, either itself or through one or more subsidiaries,

   affiliates, business divisions, or business units. Defendant FCA US LLC can be served




                                               79
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 80 of 146 PageID 80




   through its registered agent CT Corporation System, 1200 South Pine Island Road,

   Plantation, Florida 33324.

          71.        Defendant Fiat Chrysler Automobiles, N.V. is a company organized and

   existing under the laws of Netherlands having a principal place of business at 470 Bath

   Road, Slough SL1 6BB, United Kingdom. Defendant Fiat Chrysler Automobiles, N.V.

   regularly conducts and transacts business in this jurisdiction, throughout the United

   States, either itself or through one or more subsidiaries, affiliates, business divisions, or

   business units.

          72.        Defendant FCA North America Holdings, LLC, is a company organized

   and existing under the laws of Delaware, having a principal place of business at 7150

   Harris Drive, Lansing, Michigan 48909. Defendant FCA North America Holdings, LLC,

   is a business entity registered with the state of Delaware and regularly conducts and

   transacts business in this jurisdiction, throughout the United States, either itself or

   through one or more subsidiaries, affiliates, business divisions, or business units.

   Defendant FCA North America Holdings, LLC, can be served through its registered

   agent The Corporation Company (CA), 40600 Ann Arbor Road East, Suite 201,

   Plymouth, Michigan 48170.

          73.        Defendant FCA US LLC, Defendant Fiat Chrysler Automobiles, N.V., and

   Defendant FCA North America Holdings, LLC are collectively referred to as “FCA.”

          74.        FCA, through its various entities, designs, manufactures, distributes, and

   sells FCA automobiles in this District and multiple other locations in the United States

   and worldwide under the Jeep, Dodge, Chrysler, and Fiat brand names. FCA, and/or its




                                                 80
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 81 of 146 PageID 81




   agents designed, manufactured, and installed the engine systems in the Class Vehicles.

   FCA also developed and disseminated the owner’s manuals and warranty booklets,

   advertisements, and other promotional materials relating to the Class Vehicles.

          75.     Defendant VM Motori, S.p.A. is an Italian corporation that, among other

   things, designs and manufactures diesel-fueled motor vehicle engines. In 2011, FCA NV

   (known as Fiat S.p.A. at the time) acquired a 50-percent ownership interest in VM

   Motori, S.p.A. In October 2013, VM Motori, S.p.A. became an indirect wholly-owned

   subsidiary of FCA NV. VM Motori, S.p.A. is an affiliate of Defendant FCA US. The

   corporate headquarters of VM Motori, S.p.A. is in Cento, Italy.

          76.     VM North America, Inc. was created to support the North American

   customers of VM Motori, S.p.A. VM North America, Inc. was incorporated under the

   laws of the State of Delaware in 2004. VM North America, Inc. ceased to be a

   corporation in good standing under laws of the State of Delaware due to a failure to pay

   required annual taxes and/or fees in 2015 and 2016.

          77.     VM Motori, S.p.A. and VM North America, Inc. are, together, referred to

   as “VM Motori.”

                            III.    VENUE AND JURISDICTION

          78.     Venue is proper in this District under 28 U.S.C. § 1391 in light of the

   following: (1) All Defendants conduct substantial business in this District and have

   intentionally availed themselves of the laws and markets of the United States and this

   District; and/or (2) Many of the acts and transactions giving rise to this action occurred in

   this District, including, inter alia, the Vehicle Manufacturer Defendants’ promotion,




                                                81
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 82 of 146 PageID 82




   marketing, distribution, and sale of vehicles containing Bosch’s high injection CP4 fuel

   pump known in this District. Several named Plaintiffs and proposed representatives, as

   well as tens of thousands of Class Members, purchased their Class Vehicles from the

   multiple GM, Ford, and FCA dealerships located in this District. Further, a significant

   number of the Class Vehicles were registered in this District and thousands of Class

   Vehicles were in operation in this District. Venue is also proper under 18 U.S.C. §

   1965(a) because Defendants are subject to personal jurisdiction in this District as alleged,

   infra, and Defendants have agents located in this District.

          79.     The Court has jurisdiction over this action pursuant to the Class Action

   Fairness Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one Class Member is of

   diverse citizenship from one Defendant, there are more than 100 Class Members, and the

   aggregate amount in controversy exceeds $5,000,000.00, exclusive of interests and costs.

   Subject-matter jurisdiction also arises under 28 U.S.C. § 1331 based upon the federal

   RICO claims asserted under 18 U.S.C. § 1961, et seq., as well as the Magnuson-Moss

   Warranty Act claims asserted under 15 U.S.C. § 2301, et seq. The Court has personal

   jurisdiction over Defendants pursuant to 18 U.S.C. §§ 1965(b) and (d), and Fla. Stat.

   Ann. § 48.193(1)(a), and supplemental jurisdiction over the state law claims pursuant to

   28 U.S.C. § 1367.

          80.     This Court has personal jurisdiction over each Defendant.              Each

   Defendant has committed and continues to commit acts giving rise to this action within

   Florida and within this judicial District.    Each Defendant has established minimum

   contacts within the forum such that the exercise of jurisdiction over each Defendant




                                                82
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 83 of 146 PageID 83




   would not offend traditional notions of fair play and substantial justice. In conducting

   business within the State of Florida, and specifically, within this judicial District, each

   Defendant derives substantial revenue from its activities and its products being sold,

   used, imported, and/or offered for sale in Florida and this judicial District.

                                IV.    FACTUAL ALLEGATIONS

      A. The Rise of Diesel Vehicles in the United States.

          81.     Diesel engines have long enjoyed a loyal following in some U.S. market

   segments because of their reliability, fuel efficiency, and power. Diesel engines produce

   higher torque, even at low revolutions per minute (“RPM”), making them popular in

   buses, heavy-duty pickups, and vans, including commercial vehicles, farm trucks, and

   ambulances.

          82.     With the invention of common-rail systems, diesel fuel was injected at

   higher pressure, forming a finer mist that increases fuel efficiency and power. Common-

   rail systems also made diesel engines burn cleaner and with less noise. While diesel had

   long been popular overseas, these advances fueled a growing market here in the U.S. for

   diesel trucks, and even diesel passenger cars.

          83.     From the outset, the Ford- and GM-brand names were in competition with

   each other, each racing to dominate the growing American diesel vehicle market. Both

   brands looked to Europe and the expertise of Bosch to increase the fuel efficiency and

   power of their diesel engines. The heart of this diesel revolution would be powered by

   Bosch’s extremely durable CP3 fuel injection pump. The CP3 pump was one of Bosch’s

   heavy-duty injection pumps, simplified for increased reliability. The reliability of the




                                                 83
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 84 of 146 PageID 84




   CP3 became key to the “million-mile” performance of diesel truck engines in the U.S.

   Not surprisingly, American trust in diesel technology grew.

          84.     Americans paid a premium for the increased reliability, fuel efficiency,

   and power of diesel—and, Bosch promised to continue to deliver advances and continued

   improvements. Bosch claimed that the next generation of fuel pump, the CP4, would

   maintain reliability while also increasing fuel efficiency and power.

          85.     However, much like what occurred in the nationwide Volkswagen

   emissions scandal involving Bosch, reliance on Bosch’s expertise in the design of diesel

   engines would lead American automobile manufacturers into a crisis they should now

   regret. The heart of the automotive giants’ success under increasingly competitive fuel

   efficiencies was Bosch’s fuel injection pump. Bosch had the technical know-how to do

   what needed to be done to get ahead; unfortunately for the American public, the easiest

   way to win was to cheat. The question for automobile manufacturers was who to cheat.

   American diesel manufacturers could cheat the EPA and misrepresent fuel efficiency, or

   they could cheat the consumers on durability. With regard to the fuel injection system,

   the defendants chose to cheat consumers. The affected vehicles get better mileage, but

   they are ticking time bombs for consumers who are left to pick up the pieces.

          86.     Bosch profited from selling the CP4 pump and fuel injection systems to

   the manufacturers, and then profits again from selling the expensive replacement pumps

   and fuel injection systems after failures, as well as selling pumps to replace or assist the

   CP4 in the efforts to prevent or mitigate failures.

      B. Ford’s Power Stroke Engines Contained the Bosch CP4 Pump.




                                                84
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 85 of 146 PageID 85




          87.     Since 1994, Ford has marketed a “Power Stroke” diesel engine. But this

   original “Power Stroke” engine was actually designed and manufactured by Navistar

   International, not Ford. Ford relied on the expertise of Navistar, originally known as the

   International Harvester Company, from Chicago, Illinois, and re-branded the popular

   engine as its own. The Navistar-produced “Power Stroke” engine enjoyed a reputation

   for reliability. Ford utilized the Navistar 7.3L “Power Stroke” engine until the year 2003,

   and it enjoyed a reputation as possibly the best engine Navistar ever produced.

          88.     Seeking to gain an advantage, Ford began a long partnership with Bosch

   in 2004. But from the beginning, Ford was aware of a mismatch between Bosch’s

   European fuel injection pumps and American diesel fuel. Ford was also alarmed at the

   high stakes of a pump failure if it were covered under warranty. In an email, a Ford fuel

   injection engineer referenced a trip to Germany to meet with Bosch and some photos that

   Bosch may share. The attachment to his email stated:

          U.S. diesel standards (ASTM D975) allow up to 500 ppm water content in
          fuel; European specifications (EN590) allow 200 ppm max. More
          variation in U.S. Consumer fuel sources and fuel quality vs. European
          markets – high volume truck stops vs. low volume neighborhood gas
          stations equipped w/diesel, use of off-road diesel fuel by some consumers,
          etc. . . . failure mode in one component, entire system (all injectors, pump,
          rails and lines) would require replacement—major warranty expense
          component . . . .

   10/21/2004 email from Dave Eastman of Ford’s Diesel Fuel Injection Systems

   Department.

          89.     In connection with this problem, in 2009, Ford was discussing the

   decreased lubricity of ultralow sulfur American diesel (“ULSD”). A November 17, 2009

   email from Brien Fulton, Diesel Powertrain Systems Technical Specialist at Ford, to Beth



                                               85
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 86 of 146 PageID 86




   Raney-Pablo from the Fuels and Lubricants Engineering Department at Ford stated:

   “[T]he data does contain some ULSD which due to the process to remove sulfur tends to

   reduce lubricity.” A November 13, 2009 email from Brien Fulton to Scott Eeley at Ford

   stated: “You need to be aware of the current fuel lubricity levels . . . we have lots of fuel

   above 520 [micrometers].”

          90.     Thus, it is clear that Ford was concerned about the lubricity and

   uniformity of American diesel for its engines, and was aware of the cost to the consumer

   if the injection pump were to fail.

          91.     In 2010, Ford sought to increase its profits by making its own diesel

   engines, and it continued to work with Bosch for the design of the fuel injection system.

   Under the leadership of Derrick Kuzak, group vice president of Global Product

   Development at Ford, advertised that its “new diesel engine will deliver significant

   improvements in torque, horsepower, and fuel economy while adding more fueling

   flexibility.” See also “A New Era in Ford Diesel Technology for Pickups Starts Now,”

   Ford Social, available at: https://social.ford.com/en_US/story/design/super-duty/a-new-

   era-in-ford-diesel-technology-for-pickups-starts-now.html (last accessed Oct. 1, 2018).

   For 2011, Kuzak promised, “This all-new diesel engine has been so extensively tested

   both in the lab and in the real world that we’re confident we’re giving our customers the

   most reliable and productive powertrain available today.” Id. Ford claimed that the new

   Power Stroke engine could utilize up to 20 percent biodiesel. See id. However, in order

   to achieve greater fuel efficiency, the Power Stroke engine incorporated a newer, lower-

   volume fuel injection pump, Bosch’s CP4 pump.




                                                86
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 87 of 146 PageID 87




          92.    At least as early as 2010, Ford began looking for ways to blame

   consumers or fuel supplies for the poor performance of their CP4 pumps:

          2008–2011 Super Duty, equipped with the diesel engine that have been
          filled with gasoline, incorrect diesel fuel or other non-diesel fuels can
          damage the fuel system components, including the High-Pressure
          Injection Pump and fuel injectors. Non-recommended fuels and additives
          do not meet the lubricating, cooling and anti-corrosion properties that is
          required of the fuel system components.

   9/8/2010 Technical Service Bulletin (“TSB”) email by Tony Lusardi, Ford Product

   Concern Engineer for the 6.7L Diesel. Rather than acknowledge the problems with the

   Bosch CP4 Pump and American diesel fuel as the cause of engine troubles, Bosch and

   Ford would point to fuel contamination, a condition not covered under warranty.

          93.    On February 7, 2011, as the first models of the Class Vehicles were being

   sold, NHTSA investigated Ford for a potential defect in its predecessor diesel high

   pressure fuel injection pumps. The scope of the investigation was the 2008–2012 Super

   Duty F-Series trucks (NHTSA defect investigation EA11-003:NVS-213hkb).

          94.    Ford was clearly on notice that American fuel did not meet the

   specifications of the Bosch CP4 Pump. Any reasonable person would think that Ford and

   Bosch would provide a more lubricated or robust pump design going forward, but they

   did not. The affected Ford vehicles containing the Bosch CP4 Pump are 2011–present

   model year Ford Pickups with 6.7L Power Stroke engines, and the owners are saddled

   with the expense of Defendants’ poor design choice. Ford doubled-down on its choice to

   use the CP4 as the heart of its diesel engines. Rather than replace or redesign the

   defective fuel pump, Ford educated dealerships on how to deceive customers by

   convincing them that the devastating failures were caused by contaminated fuel.



                                              87
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 88 of 146 PageID 88




      C. GM Duramax Engines Contained the Bosch CP4 Pump.

          95.     GM also set out to design a modern diesel engine for its pickup trucks. In

   2000, GM formed a joint venture with Isuzu, called “DMAX” to create the 6.6L

   Duramax V8 engine. DMAX then teamed up with Robert Bosch GmbH to incorporate

   Bosch’s high pressure common-rail for fuel injection. Two years later, the Duramax

   engine had garnered 30% of the U.S. market for diesel pickup trucks. The Duramax

   engine has long been an option on GM pickups, vans, and medium-duty trucks, and has

   undergone many changes over the years.

          96.     For 2010, GM created the LGH version of the Duramax engine.              It

   featured increased power, increased torque, and greater fuel efficiency. But, in order to

   achieve greater fuel efficiency, the Duramax LGH engine incorporated a newer, lower-

   volume fuel injection pump, Bosch’s CP4 pump.

          97.     In 2011, the LML version of the Duramax engine was introduced by GM.

   The Duramax LML engine claimed to improve durability while increasing fuel injection

   pressure to 29,000 psi, increasing noise reduction and also tolerating up to 20% biodiesel

   fuel mixtures, and added a urea-based diesel exhaust fluid (“DEF”) system to treat its

   exhaust. The Duramax LML continued to use the new lower-volume Bosch CP4 fuel

   injection pump, including but not limited to, in the following vehicles:

         2011–2016 2500HD Silverado 6.6L V8 Duramax Diesel Trucks with LML
          engines

         2011–2016 3500HD Silverado 6.6L V8 Duramax Diesel Trucks with LML
          engines

         2011–2016 2500HD Sierra 6.6L V8 Duramax Diesel Trucks with LML engines




                                               88
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 89 of 146 PageID 89




         2011–2016 3500HD Sierra 6.6L V8 Duramax Diesel Trucks with LML engines

         2010–2011 Chevrolet Express van with Duramax LHG Engines

         2010–2011 GMC Savana van with Duramax LHG Engines

         2010–2011 GMC Sierra trucks with RPO ZW9 (chassis cabs or trucks with
          pickup box delete) with Duramax LHG Engines

         2011–2012 2500HD 3500 Silverado 6.6L V8 Duramax Diesel Trucks
          with LGH engines

         2011–2012 2500HD        3500    Sierra   6.6L   V8   Duramax    Diesel   Trucks
          with LGH engines

          98.     Some of these vehicles are modified for commercial purposes, such as

   cargo vans, specialized work trucks, and a variety of ambulances offered by GM. The

   CP4 has long experienced problems, and the failure of these pumps can be devastating to

   people and businesses alike. The CP4 performed terribly from the start, but GM put it

   into more and more engines

      D. FCA/Chrysler/Jeep/Dodge EcoDiesel Engines Contained the Bosch CP4

          Pump.

          99.     GM was a 50 percent owner of VM Motori from 2003 until 2013. The

   affected FCA diesel engines were manufactured by VM Motori in Italy, which is now

   100% owned by Fiat Group Automobiles, a subsidiary of Fiat Chrysler Automobiles.

   Fiat Chrysler Automobiles previously purchased a 50 percent stake in VM Motori in

   2011, and in 2013 it purchased the remaining shares from GM.




                                             89
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 90 of 146 PageID 90




             100.   FCA/Jeep had previously attempted and failed to successfully enter the

   diesel market. But together with Bosch, VM Motori designed the V6 3.0L EcoDiesel

   engine. Like the affected GM vehicles, it would contain the Bosch CP4 Pump.

             101.   The year after FCA/Chrysler purchased the remainder of VM Motori from

   GM, it released the new diesel engine. The EcoDiesel engine was utilized from 2014-

   2016 in Jeep Grand Cherokees and Dodge Ram trucks. The design included the high

   pressure CP4 fuel injection pump to provide increased fuel efficiency and power, and

   therefore, these vehicles experience the same devastating failures as their Ford- and GM-

   brand counterparts.

             102.   Despite knowing that the Bosch CP4 Pumps would fail in the Class

   Vehicles when used with American diesel fuel (the fuel intended by FCA/Chrysler and

   consumers to be used in the Class Vehicles), FCA/Chrysler touted the durability,

   reliability and fuel efficiency of the Class Vehicles.

      E. Defendants’ Knowledge of Incompatibility, Defectiveness, and Failures
         Associated with Bosch’s CP4 Pump.

             103.   The Bosch CP4 Pump operates at higher pressures than its predecessor,

   the CP3. The CP4 achieves greater fuel efficiency by pumping less fuel through the

   engine.     The Bosch CP4 Pump had a proven track record in Europe, but it is not

   compatible with American diesel fuel.

             104.   The CP4 relies on the diesel fuel itself to maintain lubrication. The

   lubricity of diesel in Europe is more standardized than American diesel, but European

   diesel is also dirtier. Because the sulfur in diesel exhaust is a major cause of smog and

   acid rain, in 2007, the EPA required diesel fuel sold in the U.S. to have less than 15 ppm



                                                90
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 91 of 146 PageID 91




   of sulfur. This is known as Ultra Low Sulfur Diesel (“ULSD”). It is produced through a

   refinery process known as hydrodesulfurization (“HDS”). Sulfur provides some of the

   lubricity needed for the pump to operate. But more importantly, the refinery process

   required to produce low sulfur diesel destroys a variety of important nitrogen and oxygen

   based polar and organic compounds that give diesel fuel its lubricity. As a result,

   American diesel does not contain the lubrication necessary for the Bosch CP4 Pump to

   operate durably.

          105.   Low sulfur diesel fuel first appeared in American markets in the 1990’s,

   with fewer than 500 ppm of sulfur. It is estimated that 65 million fuel injection pumps

   failed as a result. It was thought that the pumps failed at the equivalent of 100 to 200

   hours of operation. Thus, the critical importance of lubricity for diesel injection pumps

   was well known to all auto manufacturers for a decade or more before the Class Vehicles

   were designed or introduced into the market.

          106.   Engine manufacturers were well aware of the mismatch between engine

   part specifications that require a maximum of 460 wear scar, and the lower lubricity

   specifications of Ultra Low Sulphur American diesel fuel:

          Lubricity describes the ability of a fluid to minimize friction between, and
          damage to, surfaces relative to motion under loaded conditions. Diesel
          fuel injection equipment relies on the lubricating properties of
          fuel. Shortened life of engine components such as fuel injection pumps
          and unit injectors can usually be attributed to lack of fuel lubricity and,
          hence, lubricity is of concern to engine manufacturers. This property is
          not addressed adequately by ASTM D 975.




                                              91
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 92 of 146 PageID 92




   4/22/2002 Engine Manufacturers’ Association, Position Statement titled, “EMA

   Consensus Position Pump Grade Specification.” The Vehicle Manufacturer Defendants

   are members of the Engine Manufacturers’ Association.

           107.    Further, the Engine Manufacturers’ Association made clear:

           Regardless of the fuel sulfur level, ASTM D975 currently requires
           lubricity specified as a maximum wear scar diameter of 520 micrometers
           using the HFRR test method (ASTM D6079) at a temperature of 60°C.
           Based on testing conducted on ULSD fuels, however, fuel injection
           equipment manufacturers have required that ULSD fuels have a maximum
           wear scar diameter of 460 micrometers. EMA recommends that the
           lubricity specification be consistent with the fuel injection equipment
           manufacturers’ recommendation.

   8/8/2005 Engine Manufacturers Association, Position Paper titled “North American Ultra

   Low Sulfur Diesel Fuel Properties.”

           108.    In 2005, the EPA instituted a lubricity requirement for the lower sulfur

   diesel sold in the U.S. It required sellers of diesel to ensure the fuel meets a minimum

   lubricity level of a maximum wear scar diameter of 520 microns based on the testing and

   standard propounded by the American Society for Testing and Materials (“ASTM”) D-

   975. A prudent manufacturer would design or select a fuel injection pump designed for

   this low lubricity fuel.

           109.    Yet, Bosch provided the Bosch CP4 Pump for Ford’s Power Stroke

   engines and GM’s Duramax engines in the 2010 and 2011 model years. It was no secret

   to any of them that the Bosch CP4 Pump is inappropriate for diesel vehicles in the U.S.

   The Bosch CP4 Pump specifications for fuel lubricity allow for a maximum of 460 wear

   scar. By definition, the 520 wear scar specification of American diesel fuel is inadequate




                                              92
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 93 of 146 PageID 93




   to lubricate the Bosch CP4 Pump. In order to increase fuel efficiency, Ford and GM sold

   vehicles with a fuel injection pump that was clearly out of specification, having

   inadequate lubrication for the U.S. market.      The CP4 is, by its own specifications,

   expected to fail quickly when used in the U.S.

          110.    The Bosch CP4 Pump multiplies the diesel fuel problem in ways that are

   catastrophic. The Vehicle Manufacturer Defendants chose the Bosch CP4 Pump because

   it was supposed to improve fuel efficiency by using less fuel. The Bosch CP4 Pump

   struggles to supply adequate fuel to the engine under the lower pressure of newer

   engines. The combination of the low volume of fuel, which is under constant suction,

   and the low lubricity of the fuel, allows cavitation of the fuel. Air pockets form inside

   the pump during operation. These air bubbles allow metal to rub against metal. The

   Vehicle Manufacturer Defendants had achieved greater fuel efficiency at the expense of

   running the pump dry.

          111.    As the Bosch CP4 Pump wears, it sends metal shavings throughout the

   fuel system. The Bosch CP4 Pump often fails catastrophically at around 100,000 miles.

   At that point, even larger pieces of metal contaminate the engine and the high-pressure

   fuel system. The failure of a CP4 pump requires repair or replacement of the entire high-

   pressure fuel system, including the pump, fuel injectors, fuel rails, and injection lines.

   Repair costs when a CP4 pump fails average between $8,000.00 and $20,000.00.

      F. Supposed “Remedies” are Insufficient and Costly.

          112.    The Bosch CP4 Pump problem is so prevalent that several manufacturers

   now provide kits to mitigate or prevent the harm. “Disaster Preventer Kits” or “bypass




                                              93
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 94 of 146 PageID 94




   kits” usually refer to a fuel bypass system that does not prevent the failure, the loss of the

   expensive injection pump, or the need to clean metal shavings from the fuel system. But

   these kits are designed to redirect the lubricating fuel for the CP4 back to the fuel tank, so

   that it will be filtered before it returns to the engine. The bypass kit directs the fuel

   contaminated with metal shavings into the gas tank, which is less expensive to clean than

   the engine and high-pressure fuel system. These bypass kits are also less expensive than

   more complete remedies, requiring only $360.00 in parts.

          113.    Another method of addressing the Bosch CP4 Pump failure is to modify

   the Class Vehicles to return to the older, more reliable technology of simply using more

   fuel. With Duramax engines, the strategy may be simply to buy a CP3 pump and use it in

   place of the Bosch CP4 Pump. The reliable CP3 pump is still in use on some vehicles,

   and is available new for purchase. However, resorting to this “remedy” fails to make

   consumers whole because they are not getting the fuel efficiency promised with the

   Bosch CP4 Pump, and for which they paid a premium.

          114.    Another potential “remedy” is to leave the CP4 in place on the Class

   Vehicle, but install a lift pump, a second pump to assist the Bosch CP4 Pump and

   increase the fuel pressure.    But, again, this “remedy” deprives consumers of the fuel-

   efficiency for which they paid a premium.

          115.    The lift pump and CP3 pump options remedy part of the problem by

   pumping and burning more fuel. So, in addition to the expense of buying a new fuel

   injection pump, the “remedies” would require owners to purchase more fuel.




                                                94
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 95 of 146 PageID 95




          116.    A fourth way to mitigate the damage is to spend money for fuel additives

   to increase the lubricity of the fuel. This approach may work best in conjunction with the

   previously discussed modifications, but even by itself, it can be expensive.

          117.    In short, there is no known way to remedy or mitigate CP4 pump failure

   without decreasing the fuel efficiency promised to Plaintiffs and other Class Members

   and without significant expense to Plaintiffs and other Class Members.

      G. The Vehicle Manufacturer Defendants’ Warranties and Common Claims of
         Durability and Superiority Regarding the Bosch CP4 Pump.


          118.    Ford’s 2011 Super Duty truck brochures for the 6.7L Power Stroke engine

   equipped vehicles emphasized the “impressive fuel economy” and “DURABILITY:

   Super duty is built to the extremely high standards of durability and reliability you’d

   expect in a full-size pickup that’s Built Ford Tough.” Ford also provided an express five-

   year/100,000-mile written warranty with Class Vehicles it manufactured.

          119.    GM’s 2011 Chevrolet Silverado HD truck brochure boasts of an eleven-

   percent increase in fuel efficiency while claiming the durability of its predecessors,

   “PROVEN DURABILITY[:] The Duramax-Allison combination continues to build on its

   proven reliability.” GM also provided an express 60-month, 100,000-mile written

   warranty with Class Vehicles it manufactured.

          120.    FCA’s 2014 Jeep Grand Cherokee brochures tout the new 3.0L EcoDiesel

   engine, claiming it “treats your fuel budget with respect,” with “EFFICIENCY—30

   MPG.” FCA’s promotion of the new diesel Jeep Cherokee was as being as tough as its

   predecessors, while adding “refinement.” The efficiency of FCA/Chrysler’s EcoDiesel-




                                               95
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 96 of 146 PageID 96




   equipped Ram trucks was promoted with the phrase, “SAY HELLO TO LOWER COST

   OF OWNERSHIP.”

          121.   FCA’s 2014 Ram 1500 brochure reads, “YOU DEMANDED FUEL-

   EFFICIENT CAPABILITY.” Like the Ford- and GM-brand vehicles, the FCA/Dodge

   Ram truck was promoted as having the reliability of its predecessors, with statements in

   its brochure like, “Long-proven in tough commercial applications.” They further claimed

   that the EcoDiesel Dodge Ram trucks were durable in spite of varying fuel quality,

   touting that “the available 3.0L EcoDiesel V6 utilizes dual-filtration technology for

   greater. . . durability.” FCA/Chrysler even boasted, “IT COULD BE ARGUED THAT

   EVEN OUR RELIABILITY LEADS THE CLASS.”

          122.   FCA/Chrysler also provided an express 5-year/100,000-mile written

   warranty on the Class Vehicles it manufactured.

          123.   Vehicle Manufacturer Defendants have refused to honor their warranties,

   deviously claiming that the metal shavings caused by the failures of their pump design

   voided the warranty because they also caused fuel contamination.

      H. The Vehicle Manufacturer Defendants Designed, Manufactured and Sold
         Vehicles They Knew Would Experience Catastrophic Failures Which
         Defendants Would Not Honor Under Their Warranties.

          124.   Despite the clear mis-match between the Bosch CP4 Pump and American

   diesel fuel, the Vehicle Manufacturer Defendants have cleverly passed the $8,000.00-to-

   $20,000.00 cost of failure along to the consumer. The Vehicle Manufacturer Defendants’

   agents, specifically their dealerships, are determining that CP4 pump failures are not

   under warranty. The logic is that when a CP4 pump fails, it launches metal debris into




                                             96
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 97 of 146 PageID 97




   the high-pressure fuel system and the engine.          Warranties do not cover the use of

   contaminated fuel. Because the fuel is now contaminated with metal from the pump, the

   repairs are for fuel contamination and are not covered by the warranties.

           125.      The Vehicle Manufacturer Defendants, acting in concert with Bosch and

   VM Motori, induced Plaintiffs and other Class Members to pay a premium for increased

   durability, performance and fuel efficiency, with a design all Defendants have long

   known would cause fuel contamination—a condition Defendants now use to absolve

   themselves of the catastrophic and costly consequences to Plaintiffs and other Class

   Members.

                  V.      TOLLING OF THE STATUTE OF LIMITATIONS

           126.      As of the date of this Complaint, Defendants continue to market their

   vehicles based on superior durability, performance, and fuel efficiency, despite their

   knowledge that the Class Vehicles are defective and have failed or will fail—in fact,

   Defendants still have not disclosed and continue to conceal that the Class Vehicles are

   defective, incompatible with American diesel fuel, and will experience catastrophic and

   costly failure.

           127.      Until shortly before the filing of this Complaint, Plaintiffs and other Class

   Members had no way of knowing about Defendants’ wrongful and deceptive conduct

   with respect to their defective Class Vehicles.

           128.      With respect to Class Vehicles that have not experienced CP4 pump

   failure, Plaintiffs and other Class Members did not discover and could not reasonably

   have discovered that their Class Vehicles are defective, that their Class Vehicles are out




                                                  97
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 98 of 146 PageID 98




   of specification and incompatible with American diesel fuel, that this incompatibility has

   resulted in the breakdown of fuel components and contamination of fuel caused by the

   defective CP4 fuel pump, that their CP4 fuel pumps will fail, that the durability and

   performance of their Class Vehicles is impaired by this defect and incompatibility and

   that such durability and performance is far less than Defendants promised, or that, as a

   result of the foregoing, they overpaid for their vehicles, the value of their vehicles is

   diminished, and/or their vehicles will require costly modification to avoid a catastrophic

   even more costly failure, and that any such modifications will impair other qualities of

   the Class Vehicles that formed a material part of the bargain between the parties in the

   purchase of the Class Vehicles by Plaintiffs and other Class Members.

          129.    With respect to Class Vehicles that have experienced CP4 pump failure

   prior to the filing of this Complaint, Plaintiffs and other Class Members did not discover

   and could not reasonably have discovered that their CP4 pump failure was due to a defect

   known to Defendants or that such failure was due to an incompatibility between the Class

   Vehicle and the fuel intended by Defendants to be used in the Class Vehicles.

          130.    Within the time period of any applicable statutes of limitation or repose,

   Plaintiffs and members of the proposed classes could not have discovered through the

   exercise of reasonable diligence that Defendants were concealing the conduct complained

   of herein and misrepresenting the defective nature of the Class Vehicles.

          131.    Plaintiffs and other Class Members did not discover, and did not know of

   facts that would have caused a reasonable person to suspect that Defendants did not

   report information within their knowledge to consumers, dealerships or relevant




                                               98
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 99 of 146 PageID 99




   authorities; nor would a reasonable and diligent investigation have disclosed that

   Defendants were aware of the non-conforming and defective nature of the CP4 fuel pump

   and the Class Vehicles in which it was incorporated. Plaintiffs only learned of the

   defective nature of the CP4 fuel injection pump and their vehicles and of Defendants’

   scheme to design and sell such non-conforming and defective fuel pumps and vehicles

   only shortly before this action was filed.

           132.   All applicable statutes of limitation and repose have also been tolled by

   Defendants’ knowing, active, and fraudulent concealment, and denial of the facts alleged

   herein throughout the time period relevant to this action.

           133.   Instead of disclosing the defective nature of the CP4 fuel pumps to

   consumers, Defendants falsely represented that CP4 pump failure in the Class Vehicles

   was caused by Plaintiffs’ or other Class Members’ conduct or by the use of contaminated

   fuel.

           134.   In reality, Defendants’ conduct in designing, manufacturing, marketing or

   selling Class Vehicles for use with American diesel fuel, with which Defendants knew

   the Class Vehicles were incompatible, causes the “fuel contamination” that ultimately

   leads to CP4 pump failure.

           135.   Defendants, with the purpose and intent of inducing Plaintiffs and other

   Class Members to refrain from filing suit, pursuing warranty remedies, or taking other

   action with respect to Defendants’ conduct or the Class Vehicles, fraudulently concealed

   the true cause of CP4 pump failure by blaming Plaintiffs, Class Members and/or

   contaminated fuel when Defendants, even before the design, manufacture or sale of the




                                                99
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 100 of 146 PageID 100




    Class Vehicles, knew that the defective nature of the Bosch CP4 Pump would and has

    caused fuel contamination and resulting CP4 pump failure.

           136.    Defendants were under a continuous duty to disclose to Plaintiffs and

    other Class Members the true character, quality and nature of the durability and

    performance of Class Vehicles, the ongoing process of fuel contamination in Class

    Vehicles, CP4 pump failure, and the true cause of CP4 pump failure. Instead, Defendants

    knowingly, affirmatively, and actively concealed or recklessly disregarded the foregoing

    facts. As a result, Defendants are estopped from relying on any statutes of limitation or

    repose as a defense in this action.

           137.    For the foregoing reasons, all applicable statutes of limitation and repose

    have been tolled by operation of the discovery rule and by Defendants’ fraudulent

    concealment with respect to all claims against all Defendants; and, Defendants are

    estopped from asserting any such defenses in this action.

                           VI.     CLASS ACTION ALLEGATIONS

           138.    Throughout this Complaint, “Class Vehicle” is defined as any vehicle

    fitted at any time with a Bosch CP4 fuel pump.

           139.    This is a class action brought pursuant to Federal Rule of Civil Procedure

    23 on behalf the following Class and Subclasses (collectively “the Class”):

               a. The RICO Class

               All persons or entities in the state of Florida who are current or former owners
               and/or lessees of a Class Vehicle. Class Vehicles include, without limitation,
               all vehicles identified in the Vehicle Manufacturer Subclasses.

               b. The Vehicle Manufacturer Subclasses




                                               100
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 101 of 146 PageID 101




               The following subclasses are collective referred to as the “Vehicle
               Manufacturer Subclasses.”

                       i. The GM Subclass

                         All persons or entities in the state of Florida who are current or
                         former owners and/or lessees of a Class Vehicle designed,
                         manufactured, marketed and/or sold by GM.

                       ii. The Ford Subclass

                         All persons or entities in the state of Florida who are current or
                         former owners and/or lessees of a Class Vehicle designed,
                         manufactured, marketed and/or sold by Ford.

                      iii. The FCA Subclass

                         All persons or entities in the state of Florida who are current or
                         former owners and/or lessees of a Class Vehicle designed,
                         manufactured, marketed and/or sold by FCA.

           140.    Excluded from the RICO Class and Vehicle Manufacturer Subclasses are

    governmental entities, Defendants, any entity in which Defendants have a controlling

    interest, and Defendants’ officers, directors, affiliates, legal representatives, employees,

    co-conspirators, successors, subsidiaries, and assigns. Further excluded from the RICO

    Class and Vehicle Manufacturer Subclasses are any judge, justice, or judicial officer

    presiding over this matter and the members of their immediate families and judicial staff.

    Also excluded from the RICO Class and Vehicle Manufacturer Subclasses are claims

    arising from individual personal injuries.

           141.    The putative RICO Class and Vehicle Manufacturer Subclasses are

    composed of thousands of natural persons, sufficiently numerous, the joinder of whom is

    impractical. The disposition of their claims in a class action will provide substantial

    benefits both to the parties and the Court. There is a well-defined community of interest



                                                 101
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 102 of 146 PageID 102




    in the questions of law and fact involved and affecting the parties to be represented. The

    questions of law and fact common to the RICO Class and Vehicle Manufacturer

    Subclasses predominate over questions which may affect the RICO Class and Vehicle

    Manufacturer Subclasses Plaintiffs, respectively. The number of persons for whom this

    action is filed who are citizens of Florida effectively exhausts the membership of the

    class, with the potential exception of some few, but unknown, transients in Florida or

    residents of Florida who happen to be citizens of other states.

           142.    The Class Representatives are asserting claims that are typical of claims of

    the RICO Class and their respective Vehicle Manufacturer Subclasses, and they will

    fairly and adequately represent and protect the interests of the RICO Class and their

    respective Vehicle Manufacturer Subclasses in that they have no interests antagonistic to

    those of the putative RICO Class and their respective Vehicle Manufacturer Subclasses.

           143.    The amount of damages suffered by each individual member of the RICO

    Class and their respective Vehicle Manufacturer Subclasses, in light of the expense and

    burden of individual litigation, would make it difficult or impossible for individual

    members of the Class and Subclasses to redress the wrongs done to them. Plaintiffs and

    other members of the RICO Class and Vehicle Manufacturer Subclasses have all suffered

    harm and damages as a result of Defendants’ unlawful and wrongful conduct. Absent a

    class action, Defendants will likely not have to compensate victims for Defendants’

    wrongdoings and unlawful acts or omissions, and will continue to commit the same kinds

    of wrongful and unlawful acts or omissions in the future.




                                                102
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 103 of 146 PageID 103




           144.    Numerosity under Federal Rule of Civil Procedure 23(a)(1): The

    RICO Class and Vehicle Manufacturer Subclasses are so numerous that individual

    joinder of all of their members is impracticable. Due to the nature of the trade and

    commerce involved, Plaintiffs believe that the total number of Class Plaintiffs is at least

    in the thousands and members of the RICO Class and Vehicle Manufacturer Subclasses

    are numerous and geographically dispersed across Florida. While the exact number and

    identities of members of the RICO Class and Vehicle Manufacturer Subclasses are

    unknown at this time, such information can be ascertained through appropriate

    investigation and discovery. The disposition of the claims of members of the RICO Class

    and Vehicle Manufacturer Subclasses in a single class action will provide substantial

    benefits to all Parties and the Court.       Members of the RICO Class and Vehicle

    Manufacturer Subclasses may be notified of the pendency of this action by recognized,

    Court-approved notice dissemination methods, which may include U.S. Mail, electronic

    mail, Internet postings, and/or published notice.

           145.    Commonality and Predominance under Federal Rule of Civil

    Procedure 23(a)(2) and 23(b)(3): This action involves common questions of law and

    fact which predominate over any questions affecting individual Class Members,

    including, without limitation:

               a. Whether Bosch, VM Motori, and the Vehicle Manufacturer Defendants

                   knew about the CP4 defects and problems when used with American

                   diesel fuel and, if so, how long Defendants have known;




                                                103
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 104 of 146 PageID 104




               b. Whether Bosch’s, VM Motori’s, and the Vehicle Manufacturer

                  Defendants’ conduct violates RICO and consumer protection statutes, and

                  constitutes breach of contract or warranty and fraudulent concealment, as

                  asserted herein;

               c. Whether there is an Enterprise;

               d. Whether Bosch and/or VM Motori participated in the Enterprise;

               e. Whether Plaintiffs and the other Vehicle Manufacturer Subclass Members

                  overpaid for their vehicles; and

               f. Whether Plaintiffs and the other Vehicle Manufacturer Subclass Members

                  are entitled to damages and other monetary relief and, if so, what amount.

           146.   Typicality under Federal Rule of Civil Procedure 23(a)(3): Plaintiffs’

    claims are typical of the claims of the members of the RICO Class and the respective

    Vehicle Manufacturer Subclasses. Specifically, all Plaintiffs and all members of the

    RICO Class and Vehicle Manufacturer Subclasses have been comparably injured through

    Bosch’s wrongful conduct and by the concerted unlawful conduct of all Defendants as

    described above. Further, the Representative Plaintiffs for the GM Subclass and all GM

    Subclass members have been comparably injured through GM’s conduct as described

    above; the Representative Plaintiffs for the Ford Subclass and all Ford Subclass members

    have been comparably injured through Ford’s conduct as described above; and the

    Representative Plaintiffs for the FCA Subclass and all FCA Subclass members have been

    comparably injured through FCA’s conduct as described above.




                                              104
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 105 of 146 PageID 105




           147.    Adequacy of Representation under Federal Rule of Civil Procedure

    23(a)(3): Plaintiffs   are adequate RICO Class Representatives              and adequate

    Representatives for their respective Vehicle Manufacturer Subclasses because their

    interests do not conflict with the interests of the other members of the Classes and

    Subclasses they seek to represent. Additionally, Plaintiffs have retained counsel with

    substantial experience in handling complex class action litigation. Plaintiffs and their

    counsel are committed to prosecuting this action vigorously on behalf of the Class and

    Subclasses and have the financial resources to do so. The interests of the Class and

    Subclasses will be fairly and adequately protected by Plaintiffs and their counsel.

           148.    Superiority of Class Action under Federal Rule of Civil Procedure

    23(b)(3): A class action is superior to any other available means for the fair and efficient

    adjudication of this controversy, and no unusual difficulties are likely to be encountered

    in the management of this class action. The financial detriment suffered by Plaintiffs and

    the other members of the RICO Class and the respective Vehicle Manufacturer

    Subclasses are relatively small compared to the burden and expense that would be

    required to individually litigate their claims against Defendants. Accordingly, it would

    be impracticable for the members of the RICO Class and the Vehicle Manufacturer

    Subclasses to individually seek redress for Defendants’ wrongful conduct.             Even if

    members of the RICO Class and the Vehicle Manufacturer Subclasses could afford

    individual litigation, the court system could not. Individualized litigation creates a

    potential for inconsistent or contradictory judgments and increases the delay and expense

    to all parties and the court system. By contrast, the class action device presents far fewer




                                                105
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 106 of 146 PageID 106




    management difficulties and provides the benefits of single adjudication, economy of

    scale, and comprehensive supervision by a single court.

                                  VII.    CAUSES OF ACTION

        A. Claims Brought on Behalf of the RICO Class

                                      COUNT I
                      VIOLATIONS OF RACKETEER INFLUENCED
                     AND CORRUPT ORGANIZATIONS ACT (“RICO”),
                              (18 U.S.C. § 1962(C), (D))

            149.    Plaintiffs re-allege and incorporate Paragraphs 1 through 148 as though

    fully set forth herein.

            150.    Plaintiffs bring this Count individually and on behalf of the RICO Class

    against Defendants Bosch, GM, Ford, FCA, and VM Motori (collectively, “RICO

    Defendants”).

            151.    The RICO Defendants are all “persons” under 18 U.S.C. § 1961(3)

    because they are capable of holding, and do hold, “a legal or beneficial interest in

    property.”

            152.    Section 1962(c) makes it “unlawful for any person employed by or

    associated with any enterprise engaged in, or the activities of which affect, interstate or

    foreign commerce, to conduct, or participate, directly or indirectly, in the conduct of such

    enterprise’s affairs through a pattern of racketeering activity.”          Plaintiffs, both

    individually and as representatives of the RICO Class respectfully acknowledge that, in

    accordance with the holding in Sedima, S.P.R.L. v. Imrex Co., Inc., 473 U.S. 479 (1985),

    a violation under this statute requires (1) conduct (2) of an enterprise (3) through a

    pattern (4) of racketeering activity. See id. at 496.



                                                 106
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 107 of 146 PageID 107




           153.    In addition, Section 1962(d) makes it unlawful for “any person to conspire

    to violate[]” the provisions set forth in the preceding statutory subsection—i.e.,

    subsection (c) (as cited and referenced in the previous paragraph, supra).

           154.    The rule of RICO and multiple conspiracies is as follows: “(1) a pattern of

    agreements that absent RICO would constitute multiple conspiracies may be joined under

    a single RICO conspiracy count if the defendants have agreed to commit a substantive

    RICO offense; and (2) such an agreement to violate RICO may, as in the case of a

    traditional ‘chain’ or ‘wheel’ conspiracy, be established on circumstantial evidence, i.e.,

    evidence that the nature of the conspiracy is such that each defendant must necessarily

    have known that others were also conspiring to violate RICO.”                United States v.

    Sutherland, 656 F.2d 1181, 1194 (5th Cir.1981), cert. denied, 455 U.S. 949 (1982).

    Moreover, “RICO provides a private right of action for treble damages to any person

    injured in his business or property by reason of the conduct of a qualifying enterprise's

    affairs through a pattern of acts indictable as mail fraud. Mail [or wire] fraud, in turn,

    occurs whenever a person, having devised or intending to devise any scheme or artifice to

    defraud, uses the mail [or wire] for the purpose of executing such scheme or artifice or

    attempting so to do. The gravamen of the offense is the scheme to defraud, and any

    mailing that is incident to an essential part of the scheme satisfies the mailing element . . .

    even if the mailing [or wire communication] itself contain[s] no false information.”

    Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639, 647 (2008) (internal citations and

    quotation marks omitted).




                                                 107
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 108 of 146 PageID 108




           155.       For years now, the RICO Defendants, along with other entities and

    individuals, have created and/or participated in the affairs of an illegal enterprise

    (hereinafter referred to as “Fuel Pump Fraud Enterprise”), the direct purpose of which has

    been to deceive consumers into believing the Class Vehicles were reliable, durable, and

    had the fuel efficiency and power expected of a diesel vehicle. As explained in greater

    detail below, the RICO Defendants’ acts in furtherance of the Enterprise violate

    Section(s) 1962(c) and/or (d).

       1. Conduct Demonstrating “Fuel Pump Fraud Enterprise”

           156.       The RICO Defendants intentionally concealed and suppressed material

    facts concerning the durability and performance of the Bosch CP4 fuel pump and facts

    concerning the durability and performance of the Class Vehicles, which were

    misrepresented in order to defraud and mislead the Plaintiffs and other RICO Class

    Members about the value, performance, and quality of the Class Vehicles.

           157.       The RICO Defendants knew, at least by 2002, that their fuel injection

    systems required heightened lubricity, which was not met by American diesel fuel

    specifications.

           158.       The RICO Defendants had specific knowledge, by at least 2005, that their

    fuel injection systems were incompatible with American diesel fuel specifications.

           159.       Prior to the design, manufacture, and sale of the Class Vehicles, the RICO

    Defendants knew that Bosch’s CP4 pumps were expected to quickly fail in the Class

    Vehicles and that such failure would result in contamination of the fuel system

    components and require repair and replacement of those components, repairs or




                                                 108
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 109 of 146 PageID 109




    replacements that the Vehicle Manufacturer Defendants would refuse to cover under their

    warranties.

           160.    The foregoing omitted facts and representations were material because

    they directly impacted the value of the Class Vehicles purchased or leased by Plaintiffs

    and other RICO Class Members. The omitted facts were also material because they

    directly impacted Plaintiffs’ and the RICO Class Members’ decisions regarding whether

    to purchase a Class Vehicle, and induced, as intended, Plaintiffs and other RICO Class

    Members to purchase a Class Vehicle.

           161.    Despite this knowledge, the RICO Defendants promoted and marketed the

    Class Vehicles, touting the increased durability and performance of the Class Vehicles.

           162.    Due to the RICO Defendants’ specific and superior knowledge that the

    Bosch CP4 Pumps in the Class Vehicles will fail, and their false representations

    regarding the increased durability of the Class Vehicles, the RICO Defendants had a duty

    to disclose to RICO Class Members that: (1) Class Vehicles were incompatible with the

    use of U.S. fuel; (2) the Bosch CP4 pumps will fail in Class Vehicles; (3) Class Vehicles

    do not have increased durability over other diesel vehicles; (4) failure of the Bosch CP4

    Pumps will cause damage to Class Vehicle engines; and (5) the RICO Class Members

    would be required to bear the cost of the damage to their vehicles.

           163.    The RICO Defendants knew that Plaintiffs and other RICO Class

    Members reasonably relied upon Defendants’ false representations and omissions.

    Plaintiffs and other RICO Class Members had no way of knowing that Defendants’

    representations and omissions were false and misleading, that the Class Vehicles were




                                               109
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 110 of 146 PageID 110




    incompatible with the fuel RICO Defendants knew would be used to operate the Class

    Vehicles, that the normal and intended use of the Class Vehicles will cause the Bosch

    CP4 Pumps to fail, or that RICO Defendants would refuse to repair, replace or

    compensate Plaintiffs and other RICO Class Members for the failure of the Bosch CP4

    Pumps and the known consequences of that failure to the Class Vehicle engines.

           164.    Plaintiffs and other RICO Class Members could not have known that the

    Class Vehicles, which were touted by the RICO Defendants for their durability and

    performance, will fail when used as intended by the RICO Defendants to be used.

           165.    RICO Defendants knew that Plaintiffs and other RICO Class Members

    could not have known that the Class Vehicles will fail when used as intended by

    Defendants.

           166.    The RICO Defendants falsely represented the durability of the Class

    Vehicles and omitted materials facts regarding the lack of durability of the Class

    Vehicles, the incompatibility of the Class Vehicles with the fuel intended by the RICO

    Defendants to be used in the Class Vehicles, and the consequences of that

    incompatibility, for the purpose of inducing Plaintiffs and other RICO Class Members to

    purchase Class Vehicles, all with the aim of increasing the RICO Defendants’ revenue

    and profits.

           167.    The RICO Defendants’ devious scheme to design, market, and sell Class

    Vehicles with defective Bosch CP4 fuel pumps, knowing that U.S. diesel fuel was certain

    to be used in the Class Vehicles and the consequence of using U.S. diesel fuel in those

    vehicles, then concealing their fraudulent scheme from the public and consumers over




                                             110
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 111 of 146 PageID 111




    numerous model years, reveals a corporate culture that emphasized sales and profits over

    integrity and an intent to deceive Plaintiffs, other RICO Class Members, and the

    American public regarding the durability and performance of the Class Vehicles and their

    fuel delivery systems.

           168.    The RICO Defendants had a duty to disclose the incompatibility of Class

    Vehicles with U.S. diesel fuel, including the consequences of that incompatibility, to

    Plaintiffs and RICO Class Members. That includes both Bosch and VM Motori, who had

    a duty to disclose the scheme, given their knowledge of, and complicity in, the design and

    customization of the CP4 fuel pumps, fuel delivery systems and/or engines for the Class

    Vehicles.

           169.    Had Plaintiffs and other RICO Class Members known that the Class

    Vehicles did not have increased performance or mileage over other vehicles, and lacked

    the advertised durability, reliability, and fitness for use in the United States, that the Class

    Vehicles were incompatible with the fuel intended by Plaintiffs, or that Class Vehicles

    will fail when used as intended, Plaintiffs and other RICO Class Members would not

    have purchased a Class Vehicle, or would have paid substantially less for their Class

    Vehicle based on RICO Defendants’ false representations and omissions. In the case of

    Plaintiffs and other RICO Class Members whose vehicles experienced CP4 pump failure,

    these Plaintiffs and other RICO Class Members would have taken affirmative steps to

    mediate the impact of or prevent failure.

           170.    Because of the RICO Defendants’ false representations and omissions,

    Plaintiffs and other RICO Class Members have sustained damages. Plaintiffs and other




                                                 111
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 112 of 146 PageID 112




    RICO Class Members own vehicles that are diminished in value as a result of the RICO

    Defendants’ concealment of the true nature and quality of the Bosch CP4 Pump and the

    Class Vehicles.

           171.    The RICO Defendants’ failure to disclose the incompatibility of the Class

    Vehicles with U.S. diesel fuel was intended to cause, and did cause, Plaintiffs and other

    RICO Class Members to operate Class Vehicles with U.S. fuel. As a result, certain

    Plaintiffs and other RICO Class Members have been damaged by the failure of the Bosch

    CP4 Pumps and the resulting failure of Class Vehicle engines, resulting in damages to

    RICO Class Members and Plaintiffs including but not limited to the cost of repair or

    replacement of the CP4 fuel pump, the cost of damage caused to the Class Vehicles by

    the failure of the CP4 fuel pump, loss of use of the Class Vehicles, loss of earnings, and

    other damages.

           172.    Accordingly, the RICO Defendants are liable to Plaintiffs and other RICO

    Class Members for up to three times their damages, as well as compensation for

    attorneys’ fees, and any other declaratory/injunctive relief deemed appropriate.

           173.    The RICO Defendants’ acts were done wantonly, maliciously,

    oppressively, deliberately, with intent to defraud, and in reckless disregard of Plaintiffs’

    and other RICO Class Members’ rights and the representations made by the RICO

    Defendants to them were made in order to enrich the RICO Defendants. The RICO

    Defendants’ conduct warrants an assessment of punitive damages in an amount sufficient

    to deter such conduct in the future, which amount is to be determined according to proof.




                                                112
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 113 of 146 PageID 113




            174.    In accordance with the foregoing paragraphs as set forth under this

    enumerated cause, the RICO Defendants are hereby alleged to have engaged in an

    ongoing conspiracy involving years of patterned illegal activity. The RICO Defendants’

    conduct in designing, and/or manufacturing, and/or marketing, and/or sale(s) of Class

    Vehicles to Plaintiffs and other RICO Class members constitutes an Enterprise, which is

    subject to civil penalties.

            175.    Disturbingly, the RICO Defendants’ Enterprise was made in furtherance

    of mutual enrichment, all at the injurious expense of well-intentioned and trusting

    American consumers (including the RICO Class). Notably, RICO Defendants’ primary

    reason for this undertaking—though accompanied by predicate offenses including, but

    not limited to, mail fraud and wire fraud (see part 2 of this cause, infra)—is far less

    complex than the intricately cast web(s) of relied-upon deception comprising their modus

    operandi.

            176.    As an Enterprise, RICO Defendants’ years-long pattern(s) of such illegal

    acts, all of which were perpetrated in furtherance of long-contemplated (and subsequently

    realizable) mutual benefit, illustrate a tragic, yet all-too-familiar, set of criteria in the

    world of commercial ambition: to bolster revenue, augment profits, and collectively

    increase an overall share of the American diesel vehicle market, even if it means and/or

    meant profiting from defective Class Vehicles, and, in turn, causing the RICO Class

    Members to suffer significant economic injuries.




                                                113
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 114 of 146 PageID 114




            177.     Moreover, the RICO Defendants’ collective and wrongful sense of

    entitlement to inflated financial gains drove them far beyond the realm of law-abiding,

    “laissez faire” competition, and into the lair of illegal

        2. Predicate Acts Demonstrating “Pattern of Racketeering Activity”

            178.     To carry out, or attempt to carry out, the scheme to defraud, the RICO

    Defendants conducted or participated in the conduct of the affairs of the Fuel Pump Fraud

    Enterprise through a pattern of racketeering activity that employed the use of mail and

    wire facilities, in violation of 18 U.S.C. §§ 1341 and 1343 (i.e., mail and wire fraud,

    respectively).

            179.     Specifically, the RICO Defendants participated in the scheme to defraud

    by using mail, telephone, and/or the Internet to transmit writings travelling in interstate

    and/or foreign commerce. The RICO Defendants’ use of the mail and wires include but

    are not limited to the transmission, delivery, or shipment of the following by the RICO

    Defendants and/or third parties that were foreseeably caused to be sent as a result of

    Defendants’ illegal scheme:

                a. The Class Vehicles themselves;

                b. Bosch CP4 fuel pumps;

                c. Essential hardware for the Class Vehicles’ diesel engines;

                d. Falsified reports and/or statements;

                e. False or misleading postal communications intended to lull consumers

                     from discovering the Bosch CP4 fuel pump’s incompatibility with

                     American diesel fuel;




                                                  114
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 115 of 146 PageID 115




               f. Sales and marketing materials, including advertising, websites, product

                   packaging, brochures, and labeling, which misrepresented and concealed

                   the true nature of the Class Vehicles;

               g. Documents intended to facilitate the manufacture and sale of the Class

                   Vehicles, including bills of lading, invoices, shipping records, reports, and

                   correspondence;

               h. Documents to process and receive payment for the Class Vehicles by

                   unsuspecting franchise dealers, including invoices and receipts;

               i. Payments to Bosch and/or VM Motori;

               j. Deposits of proceeds;

               k. Communications with dealerships and direction to deceive consumers as

                   to the cause of pump failures and to avoid obligations under warranty; and

               l. Other documents and things, including electronic communications.

           180.    The RICO Defendants utilized the interstate and international mail and

    wires for the purpose of obtaining money or property by means of the omissions, false

    pretense, and misrepresentations described therein.

           181.    The RICO Defendants also used the Internet and other electronic facilities

    to carry out the scheme and conceal the ongoing fraudulent activities. Specifically, the

    RICO Defendants made misrepresentations about the Class Vehicles on their websites,

    YouTube, and through internet, television, radio, and print ads, all of which were

    intended to mislead regulators and the public about the quality, performance, and value of

    Class Vehicles.




                                               115
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 116 of 146 PageID 116




           182.    The RICO Defendants also communicated by U.S. Mail, by interstate

    facsimile, and by interstate electronic mail with various other affiliates, regional offices,

    divisions, dealerships, and other third-party entities in furtherance of the scheme.

           183.    The mail and wire transmissions described herein were made in

    furtherance of the RICO Defendants’ scheme and common course of conduct to deceive

    regulators and consumers and lure consumers into purchasing the Class Vehicles, which

    the RICO Defendants knew or recklessly disregarded contained CP4 fuel pumps that

    were not compatible with U.S. diesel fuel, despite their advertising campaigns that the

    Class Vehicles were more durable, reliable, and powerful than they actually were.

           184.    Many of the precise dates of the fraudulent uses of U.S. Mail and

    interstate wire facilities have been deliberately hidden and cannot be alleged without

    access to the RICO Defendants’ books and records. However, Plaintiffs have described

    the types of, and in some instances, occasions on which the predicate acts of mail and/or

    wire fraud occurred.     They include thousands of communications to perpetuate and

    maintain the scheme, including the things and documents described in the preceding

    paragraphs.

           185.    The RICO Defendants have not undertaken the practices described herein

    in isolation, but as part of a common scheme and conspiracy. In violation of 18 U.S.C. §

    1962(d), the RICO Defendants conspired to violate 18 U.S.C. § 1962(c), as described

    herein. Various other persons, firms, and corporations, including third-party entities and

    individuals not named as defendants in this Complaint, have participated as co-

    conspirators with the RICO Defendants in these offenses and have performed acts in




                                                116
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 117 of 146 PageID 117




    furtherance of the conspiracy to increase or maintain revenues, increase market share,

    and/or minimize losses for the RICO Defendants and their unnamed co-conspirators

    throughout the illegal scheme and common course of conduct.

            186.   The RICO Defendants aided and abetted others in the violations of the

    above laws, thereby rendering them indictable as principals for their commission(s) of the

    offenses proscribed under 18 U.S.C. §§ 1341 and 1343.

            187.   To achieve their common goals, the RICO Defendants hid from the

    general public the unlawfulness and inferior quality, performance, and value of the Class

    Vehicles, obfuscating the true nature of the Bosch CP4 fuel pump defect even after the

    EMA and injured consumers (including Plaintiffs and other RICO Class members) raised

    concerns. The RICO Defendants also perpetuated a common desire and scheme to

    fraudulently promote engines containing the CP4 fuel pump as superior, durable or

    reliable.

            188.   GM, Ford, and FCA are all member companies in the EMA. Through

    their participation in this organization, and in conjunction with VM Motori, the RICO

    Defendants knew of the problems associated with the CP4 fuel pump, but nevertheless

    conspired to fraudulently promote the Bosch CP4 Pump, deliberately skirt responsibility

    for the problems associated with the pump, and shift the blame of fuel pump failures to

    American consumers.

            189.   The RICO Defendants suppressed and/or ignored warnings from third

    parties, whistleblowers, and/or others about the incompatibility of the Bosch CP4 fuel

    pump with U.S. diesel fuel.




                                               117
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 118 of 146 PageID 118




               190.   The RICO Defendants and each member of the conspiracy, with

    knowledge and intent, have agreed to the overall objectives of the conspiracy and

    participated in the common course of conduct to commit acts of fraud and indecency in

    designing, manufacturing, distributing, marketing, testing, and/or selling the Class

    Vehicles (and the Bosch CP4 fuel pumps contained therein).

               191.   Indeed, for the conspiracy to succeed, each of the RICO Defendants and

    their co-conspirators had to agree to implement and use the similar devices and

    fraudulent tactics—specifically, complete secrecy about the Bosch CP4 fuel pumps

    present in the Class Vehicles.

               192.   The RICO Defendants knew and intended that Plaintiffs and other RICO

    Class Members, would rely on the material misrepresentations and omissions made by

    them about the Class Vehicles. The RICO Defendants knew and intended that Plaintiffs

    and the RICO Class would incur costs and damages as a result. As fully alleged herein,

    Plaintiffs and other RICO Class Members relied upon the RICO Defendants’

    representations and omissions that were made or caused to be made by them. Plaintiffs’

    and other RICO Class Members’ reliance is made obvious by the fact that they purchased

    hundreds of thousands of vehicles that never should have been introduced into the U.S.

    stream of commerce and whose worth is far less than was paid. Without Plaintiffs’ and

    the other RICO Class Members’ reliance on the RICO Defendants’ misrepresentations

    and material omissions, the Fuel Pump Fraud Enterprise would not have reaped unlawful

    profits.




                                                118
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 119 of 146 PageID 119




           193.    The RICO Defendants’ conduct in furtherance of this scheme was

    intentional. Plaintiffs and the RICO Class Members were harmed as a result of the RICO

    Defendants’ intentional conduct. Plaintiffs and the RICO Class Members relied on the

    RICO Defendants’ material misrepresentations and omissions.

           194.    As described herein, the RICO Defendants engaged in a pattern of related

    and continuous predicate acts for many years. The predicate acts constituted a variety of

    unlawful activities, each conducted with the common purpose of defrauding Plaintiffs

    and other RICO Class Members and obtaining significant monies and revenues from

    them and through them while providing Class Vehicles worth significantly less than the

    invoice price paid. The predicate acts also had the same or similar results, participants,

    victims, and methods of commission. The predicate acts were related and not isolated

    events—rather, they were patterned and spanned years, and continue at the present time.

           195.    The predicate acts all had the purpose of generating significant revenue

    and profits for the RICO Defendants at the expense of Plaintiffs and the RICO Class.

    The predicate acts were committed or caused to be committed by the RICO Defendants

    through their participation in the Fuel Pump Fraud Enterprise and in furtherance of its

    fraudulent scheme, and were interrelated in that they involved obtaining Plaintiffs’ and

    RICO Class members’ funds, artificially inflating the brand and dealership goodwill

    values, and avoiding the expenses associated with remediating the Class Vehicles.

           196.    During the design, manufacture, testing, marketing, and sale of the Class

    Vehicles, the RICO Defendants shared technical, marketing, and financial information

    that plainly revealed the Bosch CP4 fuel pumps located in the Class Vehicles as the




                                               119
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 120 of 146 PageID 120




    ineffective, illegal, and fraudulently promoted component parts they were (and are).

    Nevertheless, the RICO Defendants shared and disseminated information that

    deliberately misrepresented the Bosch CP4 pump and fuel system in Class Vehicles.

            197.     In accordance with the foregoing paragraphs, the RICO Defendants are

    hereby alleged to have engaged in an ongoing illegal conspiracy involving years of

    patterned illegal activity.    The RICO Defendants’ conduct in designing, and/or

    manufacturing, and/or marketing, and/or sale(s) of Class Vehicles to the RICO Class

    members constitutes an Enterprise, which is subject to civil penalties.       The subject

    Enterprise wrongfully profited from the Class Vehicles, subjecting the RICO Defendants

    to civil liability.

            198.     By reason and as a result of the conduct of the RICO Defendants,

    particularly their established pattern of racketeering activity, Plaintiffs and the RICO

    Class have been injured in multiple ways, including, but not limited to, the following: (1)

    overpayment for Class Vehicles, in that, at the time of purchase, Plaintiffs and the RICO

    Class believed they were paying for vehicles that met certain durability, power,

    performance and fuel efficiency standards and obtained vehicles that did not meet these

    standards and were worth less than what was paid; and (2) the value of the Class Vehicles

    has diminished, thus reducing their sale and resale value, and has resulted in a loss of

    property for Plaintiffs and the RICO Class Members.

            199.     The RICO Defendants’ violations of 18 U.S.C. § 1962(c) and (d) have

    directly and proximately caused injuries and damages to Plaintiffs and the RICO Class

    Members. Plaintiffs and the RICO Class Members are entitled to bring this action and




                                               120
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 121 of 146 PageID 121




    recover up to three times their actual damages, as well as injunctive/equitable relief,

    costs, and reasonable attorneys’ fees pursuant to 18 U.S.C. § 1964(c).

        B. Claims Brought on Behalf of the Vehicle Manufacturer Subclasses.

                                        COUNT II
                                    FRAUD BY OMISSION

            200.    Plaintiffs re-allege and incorporate Paragraphs 1 through 148 as though

    fully set forth herein.

            201.    Plaintiffs bring this Count individually and on behalf of the Vehicle

    Manufacturer Subclasses against all Defendants. Specifically, Plaintiffs Theodore C.

    Hockensmith, Peter J. Vincitore Jr., Adam Phlieger, Billy Noe, Virgil Dale Penrod,

    Michael Shane Dickens, Vincent J. Apuzzo III, Todd Allen Whaley, Arthur H Hubner,

    Jason Kubisiak, Joe D. Reichert, Joseph Faiola, William Harry Maze Sr., Matthew

    Patterson, Mario Crittenden, and Khai Ngo assert this Count individually and on behalf

    of the GM Subclass against GM and the Bosch Defendants. Plaintiffs Kenneth

    Schumacher, Andres Bedoya, Mark McGannon, Steve Pranger, David P. Jurgens, Ivan

    Flores Ramirez, George Eastman, Bruce Bowlsby, Jeffery "Scott" Hickman, Edward

    Olson, Kodi Coles, Salvador Arreguin Jr, David Wallace Alton, Tim Bullis, Jeffery Cox,

    Tyler Andrew Bolton, Harrison Hodges, Marc Gregory, Phillip Ryan Harper, Timothy

    Dowdy, Robert C. Lust, William Ryan Manning, Agustin Quintana Jr., Phillip Cabrales

    Kalmanson, David Yates, Michael C. Goss, Dillon Mabry, Linda Sirota, William

    Rothermel, Luis C. Pineda, Harry C. Bell, Constantine Haralambus, Mark A. Ballew,

    Andrew L. Berberich, Richard D Salario, Christopher Kennedy, and Weston Silvers

    assert this Count individually and on behalf of the Ford Subclass against Ford and the



                                               121
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 122 of 146 PageID 122




    Bosch Defendants.      Plaintiffs Steven Freese and Lee Scott Ward assert this Count

    individually and on behalf of the FCA Subclass against FCA, the Bosch Defendants and

    VM Motori.

           202.    As alleged above, Defendants intentionally concealed and suppressed

    material facts concerning the durability and performance of the Bosch CP4 Pump, and in

    the case of the Vehicle Manufacturer Defendants, facts concerning the durability and

    performance of the Class Vehicles and their engines, in order to defraud and mislead the

    Class about the true nature of the Class Vehicles.

           203.    As alleged above, Defendants knew at least by 2002 that their fuel

    injection systems required heightened lubricity, which was not met by American diesel

    fuel specifications.

           204.    As alleged above, Defendants had specific knowledge by at least 2005 that

    their fuel injection systems were incompatible with American diesel fuel specifications.

           205.    As alleged above, prior to the design, manufacture and sale of the Class

    Vehicles, Defendants knew that the Bosch CP4 Pumps were expected to quickly fail in

    the Class Vehicles and that such failure would result in contamination of the fuel system

    components and require repair and replacement of those components, the repairs or

    replacements of which Defendants would refuse to cover under their warranties.

           206.    The foregoing omitted facts and representations were material because

    they directly impacted the value of the Class Vehicles purchased or leased by Plaintiffs

    and other Class Members, because those facts directly impacted the decision regarding

    whether or not Plaintiffs and other Class Members would purchase a Class Vehicle, and




                                               122
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 123 of 146 PageID 123




    because they induced and were intended to induce Plaintiffs and other Class Members to

    purchase a Class Vehicle.

            207.      Despite this knowledge, Defendants marketed the Class Vehicles, touting

    the increased durability and performance of the Class Vehicles.

            208.      Due to their specific and superior knowledge that the Bosch CP4 Pumps in

    the Class Vehicles will fail, and due to their false representations regarding the increased

    durability of the Class vehicles, Defendants had a duty to disclose to Class Members that

    their vehicles were incompatible with the use of U.S. fuel, that the Bosch CP4 Pumps will

    fail in Class Vehicles, that Class Vehicles do not have increased durability over other

    diesel vehicles, that failure of the Bosch CP4 Pumps will cause damage to Class Vehicle

    engines, and that Class Members would be required to bear the cost of the damage to

    their vehicles.

            209.      Defendants knew that Plaintiffs and other Class Members reasonably

    relied upon Defendants’ false representations and omissions. Plaintiffs and other Class

    Members had no way of knowing that Defendants’ representations and omissions were

    false and misleading, that the Class Vehicles were incompatible with the fuel Defendants

    knew would be used to operate the Class Vehicles, that the normal and intended use of

    the Class Vehicles will cause the Bosch CP4 Pumps to fail, or that Defendants would

    refuse to repair, replace or compensate Plaintiffs and other Class Members for the failure

    of the Bosch CP4 Pumps and the known consequences of that failure to the Class Vehicle

    engines.




                                                123
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 124 of 146 PageID 124




           210.    Plaintiffs and other Class Members could not have known that the Class

    Vehicles, which were touted by Defendants for their durability and performance, will fail

    when used as intended by the Defendants to be used.

           211.    Defendants knew that Plaintiffs and other Class Members could not have

    known that Class Vehicles will fail when used as intended by Defendants.

           212.    Defendants falsely represented the durability of the Class Vehicles and

    omitted materials facts regarding the lack of durability of the Class Vehicles, the

    incompatibility of the Class Vehicles with the fuel intended by Defendants to be used in

    the Class Vehicles, and the consequences of that incompatibility, for the purpose of

    inducing Plaintiffs and other Class Members to purchase Class Vehicles, and to increase

    their revenue and profits.

           213.    Defendants’ devious scheme to design, market and sell Class Vehicles

    with defective CP4 pumps, knowing that U.S. fuel that was certain to be used in the Class

    Vehicles and the consequence of using U.S. diesel fuel in those vehicles, then concealing

    their fraudulent scheme from the public and consumers over numerous model years,

    reveals a corporate culture that emphasized sales and profits over integrity and an intent

    to deceive Plaintiffs, other Class Members and the American public regarding the

    durability and performance of the Class Vehicles and their fuel delivery systems.

           214.    Defendants had a duty to disclose the incompatibility of Class Vehicles

    with U.S. diesel fuel, including the consequences of that incompatibility, to Plaintiffs and

    Class members. That includes both Bosch and VM Motori, who had a duty to disclose




                                                124
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 125 of 146 PageID 125




    the scheme, given their knowledge of and complicity in, the design and customization of

    the CP4 fuel pumps, fuel delivery systems and/or engines for the Class Vehicles.

           215.    Had Plaintiffs and other Class Members known that the Class Vehicles did

    not have increased durability over other diesel vehicles, the Class Vehicles were

    incompatible with the fuel intended by Plaintiffs, the other Class Members and

    Defendants to be used in the Class Vehicles (without which the Class Vehicles would

    serve no purpose to Plaintiffs and other Class Members), or that the Class Vehicles will

    fail when used as intended, Plaintiffs and other Class Members would not have purchased

    a Class Vehicle, or would have paid substantially less for their Class Vehicle than paid

    based on Defendants’ false representations and omissions, or, in the case of Plaintiffs and

    other Class Members whose vehicles experienced CP4 pump failure, would have taken

    affirmative steps to mediate the impact of or prevent failure.

           216.    Because of Defendants’ false representations and omissions, Plaintiffs and

    other Class Members have sustained damages because they own vehicles that are

    diminished in value as a result of Defendants’ concealment of the true nature and quality

    of the Bosch CP4 Pump and the Class Vehicles.

           217.    Defendants’ failure to disclose the incompatibility of the Class Vehicles

    with U.S. diesel fuel was intended to cause and did cause Plaintiffs and other Class

    Members to operate Class Vehicles with U.S. fuel; and, as a result, certain Plaintiffs and

    other Class Members have been damaged by the failure of the Bosch CP4 Pumps and the

    resulting failure of Class Vehicle engines, resulting in damages to Class Members and

    Plaintiffs including but not limited to the cost of repair or replacement of the CP4 fuel




                                                125
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 126 of 146 PageID 126




    pump, the cost of damage caused to the Class Vehicles by the failure of the CP4 fuel

    pump, loss of use of the Class Vehicles, loss of earnings, and other damages.

            218.    Accordingly, Defendants are liable to Plaintiffs and other Class Members

    for damages in an amount to be proved at trial.

            219.    Defendants’ acts were done wantonly, maliciously, oppressively,

    deliberately, with intent to defraud, and in reckless disregard of Plaintiffs’ and other

    Class Members’ rights and the representations made by Defendants to them were made in

    order to enrich Defendants. Defendants’ conduct warrants an assessment of punitive

    damages in an amount sufficient to deter such conduct in the future, which amount is to

    be determined according to proof.

                                    COUNT III
         VIOLATIONS OF THE FLORIDA DECEPTIVE AND UNFAIR TRADE
                        PRACTICES ACT (“FDUTPA”),
                        (Fla. Stat. Ann. § 501.201, et seq.)


            220.    Plaintiffs re-allege and incorporate Paragraphs 1 through 148 as though

    fully set forth herein.

            221.    Plaintiffs bring this Count individually and on behalf of the Vehicle

    Manufacturer Subclasses against the Vehicle Manufacturer Defendants. Specifically,

    Plaintiffs Theodore C. Hockensmith, Peter J. Vincitore Jr., Adam Phlieger, Billy Noe,

    Virgil Dale Penrod, Michael Shane Dickens, Vincent J. Apuzzo III, Todd Allen Whaley,

    Arthur H Hubner, Jason Kubisiak, Joe D. Reichert, Joseph Faiola, William Harry Maze

    Sr., Matthew Patterson, Mario Crittenden, and Khai Ngo assert this Count individually

    and on behalf of the GM Subclass against GM and the Bosch Defendants. Plaintiffs




                                               126
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 127 of 146 PageID 127




    Kenneth Schumacher, Andres Bedoya, Mark McGannon, Steve Pranger, David P.

    Jurgens, Ivan Flores Ramirez, George Eastman, Bruce Bowlsby, Jeffery "Scott"

    Hickman, Edward Olson, Kodi Coles, Salvador Arreguin Jr, David Wallace Alton, Tim

    Bullis, Jeffery Cox, Tyler Andrew Bolton, Harrison Hodges, Marc Gregory, Phillip Ryan

    Harper, Timothy Dowdy, Robert C. Lust, William Ryan Manning, Agustin Quintana Jr.,

    Phillip Cabrales Kalmanson, David Yates, Michael C. Goss, Dillon Mabry, Linda Sirota,

    William Rothermel, Luis C. Pineda, Harry C. Bell, Constantine Haralambus, Mark A.

    Ballew, Andrew L. Berberich, Richard D Salario, Christopher Kennedy, and Weston

    Silvers assert this Count individually and on behalf of the Ford Subclass against Ford and

    the Bosch Defendants. Plaintiffs Steven Freese and Lee Scott Ward assert this Count

    individually and on behalf of the FCA Subclass against FCA, the Bosch Defendants and

    VM Motori.

           222.    Plaintiffs intend to assert a claim under the Deceptive and Unfair Trade

    Practices Act, Fla. Stat. Ann. § 501.201, et seq. (“FDUTPA”), which prohibits “[u]nfair

    methods of competition, unconscionable acts or practices, and unfair or deceptive acts or

    practice in the conduct of any trade or commerce . . . .” Fla. Stat. Ann. § 501.204(1).

    Plaintiffs will make a demand in satisfaction of the Act and may amend this Complaint to

    Assert claims under the Act once 30 days have elapsed from the time the demand is

    made. This paragraph is included for purposes of notice only and is not intended to

    actually assert a claim under the FDUTPA.

                                 COUNT IV
                            UNJUST ENRICHMENT
             (AGAINST THE VEHICLE MANUFACTURER DEFENDANTS)




                                                127
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 128 of 146 PageID 128




            223.    Plaintiffs re-allege and incorporate Paragraphs 1 through 148 as though

    fully set forth herein.

            224.    Plaintiffs bring this Count individually and on behalf of the Vehicle

    Manufacturer Subclasses against all Defendants. Specifically, Plaintiffs Theodore C.

    Hockensmith, Peter J. Vincitore Jr., Adam Phlieger, Billy Noe, Virgil Dale Penrod,

    Michael Shane Dickens, Vincent J. Apuzzo III, Todd Allen Whaley, Arthur H Hubner,

    Jason Kubisiak, Joe D. Reichert, Joseph Faiola, William Harry Maze Sr., Matthew

    Patterson, Mario Crittenden, and Khai Ngo assert this Count individually and on behalf

    of the GM Subclass against GM. Plaintiffs Kenneth Schumacher, Andres Bedoya, Mark

    McGannon, Steve Pranger, David P. Jurgens, Ivan Flores Ramirez, George Eastman,

    Bruce Bowlsby, Jeffery "Scott" Hickman, Edward Olson, Kodi Coles, Salvador Arreguin

    Jr, David Wallace Alton, Tim Bullis, Jeffery Cox, Tyler Andrew Bolton, Harrison

    Hodges, Marc Gregory, Phillip Ryan Harper, Timothy Dowdy, Robert C. Lust, William

    Ryan Manning, Agustin Quintana Jr., Phillip Cabrales Kalmanson, David Yates, Michael

    C. Goss, Dillon Mabry, Linda Sirota, William Rothermel, Luis C. Pineda, Harry C. Bell,

    Constantine Haralambus, Mark A. Ballew, Andrew L. Berberich, Richard D Salario,

    Christopher Kennedy, and Weston Silvers assert this Count individually and on behalf of

    the Ford Subclass against Ford. Plaintiffs Steven Freese and Lee Scott Ward assert this

    Count individually and on behalf of the FCA Subclass against FCA.

            225.    As a result of their wrongful and fraudulent acts and omissions, as set

    forth herein, pertaining to the defects in the Bosch CP4 Pump and the Class Vehicles and

    the concealment thereof, the Vehicle Manufacturer Defendants charged a higher price for




                                              128
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 129 of 146 PageID 129




    the Class Vehicles than the Vehicles’ true value and Defendants, therefore, obtained

    monies that rightfully belong to Plaintiffs and other Class Members.

           226.    Defendants have benefitted from manufacturing, selling, and leasing at an

    unjust profit defective Class Vehicles whose value was artificially inflated by the Vehicle

    Manufacturer Defendants’ concealment of the defective nature of the CP4 fuel pump and

    of the Class Vehicles.

           227.    The Vehicle Manufacturer Defendants enjoyed the benefit of increased

    financial gains, to the detriment of Plaintiffs and other Class Members, who paid a higher

    price for their vehicles that actually had lower values.

           228.    The Vehicle Manufacturer Defendants have received and retained unjust

    benefits from the Plaintiffs and other Class Members, and inequity has resulted.

           229.    It would be inequitable and unconscionable for the Vehicle Manufacturer

    Defendants to retain these wrongfully obtained benefits.

           230.    Because the Vehicle Manufacturer Defendants concealed their fraud and

    deception, Plaintiffs and other Class Members were not aware of the true facts

    concerning the Class Vehicles and did not benefit from the Vehicle Manufacturer

    Defendants’ misconduct.

           231.    The Vehicle Manufacturer Defendants knowingly accepted and retained

    the unjust benefits of their fraudulent conduct.

           232.    As a result of the Vehicle Manufacturer Defendants’ misconduct, the

    amount of their unjust enrichment should be disgorged and returned to Plaintiffs and

    other Class Members, in an amount to be proven at trial.




                                                 129
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 130 of 146 PageID 130




            233.    Plaintiffs and other Class Members, therefore, seek an order establishing

    the Vehicle Manufacturer Defendants as constructive trustees of the profits unjustly

    obtained, plus interest.

                                         COUNT V
                                    UNJUST ENRICHMENT
                              (AGAINST THE BOSCH DEFENDANTS)


            234.    Plaintiffs re-allege and incorporate Paragraphs 1 through 148 as though

    fully set forth herein.

            235.    Plaintiffs bring this Count individually and on behalf of their respective

    Vehicle Manufacturer Subclasses against the Bosch Defendants.

            236.    As a result of their wrongful and fraudulent acts and omissions, as set

    forth herein, pertaining to the defects in the Bosch CP4 Pump and the Class Vehicles and

    the concealment thereof, the Bosch Defendants charged a higher price for the Bosch CP4

    Pump than the true value of the cheaply manufactured pump, the improperly inflated

    price and cost of which were passed to Plaintiffs and other Class Members at the point of

    sale. Bosch enjoys the additional financial gains from the sale of pumps and other fuel

    system components to repair or replace failed CP4 pumps and the damaged fuel injection

    systems, as well as the gains from selling other pumps and parts in some owners’ efforts

    to mitigate the dangers of the CP4. The Bosch Defendants, therefore, obtained monies

    that rightfully belong to Plaintiffs and other Class Members.

            237.    The Bosch Defendants have benefitted from selling CP4 pumps and other

    fuel system components at an unjust profit, which CP4 pump value was artificially




                                               130
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 131 of 146 PageID 131




    inflated by Bosch Defendants’ concealment of the defective nature of the CP4 fuel pump

    when integrated as intended by Bosch in the Class Vehicles.

            238.   The Bosch Defendants enjoyed the benefit of increased financial gains, to

    the detriment of Plaintiffs and other Class Members, who paid a higher price for their

    vehicles, which actually had lower values, as well as higher repair costs, and monies

    spent by vehicle owners attempting to mitigate the dangers of the CP4.

            239.   The Bosch Defendants have received and retained unjust benefits from the

    Plaintiffs and other Class Members, and inequity has resulted.

            240.   It would be inequitable and unconscionable for the Bosch Defendants to

    retain these wrongfully obtained benefits.

            241.   Because the Bosch Defendants concealed their fraud and deception,

    Plaintiffs and other Class Members were not aware of the true facts concerning the Bosch

    CP4 Pump as integrated as intended by Bosch into the Class Vehicles, and Plaintiffs and

    other Class Members did not benefit from the Bosch Defendants’ misconduct.

            242.   The Bosch Defendants knowingly accepted the unjust benefits of their

    fraudulent conduct.

            243.   As a result of the Bosch Defendants’ misconduct, the amount of their

    unjust enrichment should be disgorged and returned to Plaintiffs and other Class

    Members, in an amount to be proven at trial.

            244.   Plaintiffs and other Class Members, therefore, seek an order establishing

    the Bosch Defendants as constructive trustees of the profits unjustly obtained, plus

    interest.




                                                 131
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 132 of 146 PageID 132




                                      COUNT VI
             BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY,
                       (Fla. Stat. Ann. §§ 672.314 and 680.212)


            245.    Plaintiffs re-allege and incorporate Paragraphs 1 through 148 as though

    fully set forth herein.

            246.    Plaintiffs bring this Count individually and on behalf of the Vehicle

    Manufacturer Subclasses against the Vehicle Manufacturer Defendants. Specifically,

    Plaintiffs Theodore C. Hockensmith, Peter J. Vincitore Jr., Adam Phlieger, Billy Noe,

    Virgil Dale Penrod, Michael Shane Dickens, Vincent J. Apuzzo III, Todd Allen Whaley,

    Arthur H Hubner, Jason Kubisiak, Joe D. Reichert, Joseph Faiola, William Harry Maze

    Sr., Matthew Patterson, Mario Crittenden, and Khai Ngo assert this Count individually

    and on behalf of the GM Subclass against GM. Plaintiffs Kenneth Schumacher, Andres

    Bedoya, Mark McGannon, Steve Pranger, David P. Jurgens, Ivan Flores Ramirez, George

    Eastman, Bruce Bowlsby, Jeffery "Scott" Hickman, Edward Olson, Kodi Coles, Salvador

    Arreguin Jr, David Wallace Alton, Tim Bullis, Jeffery Cox, Tyler Andrew Bolton,

    Harrison Hodges, Marc Gregory, Phillip Ryan Harper, Timothy Dowdy, Robert C. Lust,

    William Ryan Manning, Agustin Quintana Jr., Phillip Cabrales Kalmanson, David Yates,

    Michael C. Goss, Dillon Mabry, Linda Sirota, William Rothermel, Luis C. Pineda, Harry

    C. Bell, Constantine Haralambus, Mark A. Ballew, Andrew L. Berberich, Richard D

    Salario, Christopher Kennedy, and Weston Silvers assert this Count individually and on

    behalf of the Ford Subclass against Ford. Plaintiffs Steven Freese and Lee Scott Ward

    assert this Count individually and on behalf of the FCA Subclass against FCA.




                                              132
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 133 of 146 PageID 133




           247.    The Vehicle Manufacturer Defendants are and were at all times

    “merchants” with respect to motor vehicles under Fla. Stat. Ann. §§ 672.104(1) and

    680.1031(3)(k), and “sellers” of motor vehicles under § 672.103(1)(d).

           248.    With respect to leases, the Vehicle Manufacturer Defendants are and were

    at all relevant times “lessors” of motor vehicles under Fla. Stat. Ann. § 680.1031(1)(p).

           249.    The Class Vehicles are and were at all relevant times “goods” within the

    meaning of Fla. Stat. Ann. §§ 672.105(1) and 680.1031(1)(h).

           250.    A warranty that the Class Vehicles were in merchantable condition and fit

    for the ordinary purpose for which the vehicles are used is implied by law, pursuant to

    Fla. Stat. Ann. §§ 672.314 and 680.212.

           251.    The Class Vehicles, when sold or leased and at all times thereafter, were

    not in merchantable condition and are not fit for the ordinary purpose for which vehicles

    are used. Specifically, the Class Vehicles are incompatible with the use of American

    diesel fuel (the fuel intended to be used by the Vehicle Manufacturer Defendants and

    expected to be used by Plaintiffs and other Class Members) in that use of American

    diesel fuel (the only fuel reasonably available to Plaintiffs and other Class Members)

    causes a breakdown of the CP4 fuel pump (a condition that Defendants knew would

    occur prior their design and sale of the Class Vehicles), resulting in fuel contamination,

    ultimate and catastrophic failure of the Bosch CP4 Pump, and contamination and failure

    of other components in the Class Vehicle fuel delivery system.




                                                133
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 134 of 146 PageID 134




            252.    It was reasonable to expect that Plaintiffs may use, consume or be affected

    by the defective vehicles, regardless of contractual privity with the Vehicle Manufacturer

    Defendants.

            253.    The Vehicle Manufacturer Defendants were provided notice of these

    issues within a reasonable time of Plaintiffs’ knowledge of the non-conforming or

    defective nature of the Class Vehicles, by letters from Plaintiffs’ counsel, on behalf of

    Plaintiffs, to the Vehicle Manufacturer Defendants, complaints by Plaintiffs or Class

    Members to Defendants either orally or in writing, complaints to dealerships,

    intermediate sellers, or repair facilities either orally or in writing, presentation of the

    vehicles for repair to dealerships or to intermediate sellers or repair facilities, and by the

    allegations contained in this Complaint.

            254.    As a direct and proximate result of the Vehicle Manufacturer Defendants’

    breach of the implied warranty of merchantability, Plaintiffs and other Class Members

    have been damaged in an amount to be proven at trial.

                                             COUNT VII
                              BREACH OF EXPRESS WARRANTY,
                               (Fla. Stat. Ann. §§ 672.313 and 680.21)


            255.    Plaintiffs re-allege and incorporate Paragraphs 1 through 148 as though

    fully set forth herein.

            256.    Plaintiffs bring this Count individually and on behalf of the Vehicle

    Manufacturer Subclasses against the Vehicle Manufacturer Defendants. Specifically,

    Plaintiffs Theodore C. Hockensmith, Peter J. Vincitore Jr., Adam Phlieger, Billy Noe,

    Virgil Dale Penrod, Michael Shane Dickens, Vincent J. Apuzzo III, Todd Allen Whaley,



                                                 134
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 135 of 146 PageID 135




    Arthur H Hubner, Jason Kubisiak, Joe D. Reichert, Joseph Faiola, William Harry Maze

    Sr., Matthew Patterson, Mario Crittenden, and Khai Ngo assert this Count individually

    and on behalf of the GM Subclass against GM. Plaintiffs Kenneth Schumacher, Andres

    Bedoya, Mark McGannon, Steve Pranger, David P. Jurgens, Ivan Flores Ramirez, George

    Eastman, Bruce Bowlsby, Jeffery "Scott" Hickman, Edward Olson, Kodi Coles, Salvador

    Arreguin Jr, David Wallace Alton, Tim Bullis, Jeffery Cox, Tyler Andrew Bolton,

    Harrison Hodges, Marc Gregory, Phillip Ryan Harper, Timothy Dowdy, Robert C. Lust,

    William Ryan Manning, Agustin Quintana Jr., Phillip Cabrales Kalmanson, David Yates,

    Michael C. Goss, Dillon Mabry, Linda Sirota, William Rothermel, Luis C. Pineda, Harry

    C. Bell, Constantine Haralambus, Mark A. Ballew, Andrew L. Berberich, Richard D

    Salario, Christopher Kennedy, and Weston Silvers assert this Count individually and on

    behalf of the Ford Subclass against Ford. Plaintiffs Steven Freese and Lee Scott Ward

    assert this Count individually and on behalf of the FCA Subclass against FCA.

           257.    The Vehicle Manufacturer Defendants are (and were) at all relevant times

    “merchants” with respect to motor vehicles under F.S.A §§ 672.104(1) and

    680.1031(3)(k), and “sellers” of motor vehicles under § 672.103(1)(d).

           258.    With respect to leases, the Vehicle Manufacturer Defendants are and were

    at all relevant times “lessors” of motor vehicles under Fla. Stat. Ann. § 680.1031(p).

           259.    The Class Vehicles are and were at all relevant times “goods” within the

    meaning of Fla. Stat. Ann. §§ 672.105(1) and 680.1031(1)(h).

           260.    In connection with the purchase or lease of each or one of their new

    vehicles, and as described more fully above, the Vehicle Manufacturer Defendants




                                                135
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 136 of 146 PageID 136




    provided an express written warranty and provided other express warranties to Plaintiffs

    and other Class Members.

           261.    The Vehicle Manufacturer Defendants’ warranties formed a basis of the

    bargain that was reached when Plaintiffs and other Class Members purchased or leased

    their Class Vehicles, which were, unknown to Plaintiffs and other Class Members,

    equipped with defective CP4 fuel injection pumps.

           262.    Plaintiffs and other Class Members experienced defects within the

    warranty period by way of fuel contamination and/or failure of the Bosch CP4 Pump

    and/or damage to the engine and fuel delivery system.

           263.    Despite the existence of warranties, the Vehicle Manufacturer Defendants

    failed to inform Plaintiffs and other Class Members that the use of American diesel fuel

    in Class Vehicles (as intended and directed by the Vehicle Manufacturer Defendants)

    would cause a material breakdown of the Bosch CP4 Pump, resulting in fuel

    contamination, complete failure of the Bosch CP4 Pump and catastrophic failure of other

    fuel system components in the Class Vehicles.

           264.    The Vehicle Manufacturer Defendants failed to fix the defective and non-

    conforming condition of, and failed to fix the resulting damage to the Class Vehicles, free

    of charge.

           265.    The Vehicle Manufacturer Defendants breached the express warranty

    promising to repair and correct a manufacturing defect or materials, workmanship or

    parts they should have provided free of charge. The Vehicle Manufacturer Defendants




                                               136
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 137 of 146 PageID 137




    have not repaired and are unable to repair the Class Vehicles’ materials and workmanship

    defects.

           266.    Affording the Vehicle Manufacturer Defendants a reasonable opportunity

    to cure their breach of express warranties would be unnecessary and futile here. The

    Vehicle Manufacturers promised increased durability, performance and fuel efficiency in

    the Class Vehicles based on the advancement of the Bosch CP4 Pump. The superiority

    claimed by the Vehicle Manufacturer Defendants of the Class Vehicles cannot be

    maintained by any repair or replacement by Defendants’ (1) replacement of the defective

    CP4 pump with the older, less fuel-efficient CP3 pump, or (2) installation of a lift kit—as

    these remedies would not make Plaintiffs and other Class Members whole because that

    remedy would result in reduced fuel efficiency. There is currently no known repair,

    replacement or remedy that would correct the defect without impairing some other aspect

    of the Class Vehicles or requiring increased maintenance, cost and time on the part of

    Plaintiffs and other Class Members.

           267.    The express warranties fail in their essential purpose because the Vehicle

    Manufacturer Defendants cannot correct the non-conforming and defective nature of the

    CP4 fuel injection pump within a reasonable time, and in fact, cannot correct, repair or

    replace the CP4 fuel injection pump without creating a new defective condition in the

    Class Vehicles, namely decreased fuel efficiency.

           268.    The warranties promising to repair and/or correct a manufacturing defect

    fail in their essential purpose because the contractual remedy is insufficient to make

    Plaintiffs and the other Class Members whole and because the Vehicle Manufacturer




                                               137
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 138 of 146 PageID 138




    Defendants have failed and/or have refused to adequately provide the promised remedies

    within a reasonable time.

             269.   Accordingly, recovery by Plaintiff and the other Class Members is not

    restricted to the warranty promising to repair and/or correct a manufacturing defect, and

    Plaintiffs, individually and on behalf of the other Class Members, seek all remedies as

    allowed by law.

             270.   In addition, at the time the Vehicle Manufacturer Defendants warranted

    and sold or leased the Class Vehicles, they knew the Class Vehicles were inherently

    defective and did not conform to their warranties; further, the Vehicle Manufacturer

    Defendants wrongfully and fraudulently concealed material facts regarding Class

    Vehicles. Plaintiffs and other Class Members were therefore induced to purchase or lease

    the Class Vehicles under false and/or fraudulent pretenses.

             271.   Moreover, many of the damages flowing from the Class Vehicles cannot

    be resolved through the limited remedy of replacements or adjustments, as many

    incidental and consequential damages have already been suffered because of the Vehicle

    Manufacturer Defendants’ fraudulent conduct and because of their failure to provide a

    remedy within a reasonable time, and any limitation on Plaintiffs’ and the other Class

    Members’ remedies would be insufficient to make Plaintiffs and other Class Members

    whole.

             272.   Finally, because of the Vehicle Manufacturer Defendants’ breach of

    warranty as set forth herein, Plaintiffs and other Class Members assert, as an additional or

    alternative remedy, the revocation of acceptance of the goods and the return to Plaintiffs




                                                138
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 139 of 146 PageID 139




    and the other Class Members of the Purchase or lease price of all Class Vehicles

    currently owned or leased, and for such other incidental and consequential damages as

    allowed.

            273.    The Vehicle Manufacturer Defendants were provided notice of these

    issues within a reasonable time of Plaintiffs’ knowledge of the non-conforming or

    defective nature of the Class Vehicles, by letters from Plaintiffs’ counsel, on behalf of

    Plaintiffs, to the Vehicle Manufacturer Defendants, complaints by Plaintiffs or Class

    Members to Defendants either orally or in writing, complaints to dealerships,

    intermediate sellers, or repair facilities either orally or in writing, presentation of the

    vehicles for repair to dealerships, intermediate sellers or repair facilities, and by the

    allegations contained in this Complaint.

            274.    As a direct and proximate result of the Vehicle Manufacturer Defendants’

    breach of express warranties, Plaintiffs and other Class Members have been damaged in

    an amount to be determined at trial.

                                   COUNT VIII
               VIOLATION OF THE MAGNUSON-MOSS WARRANTY ACT,
                             (15 U.S.C. § 2301, et seq.)


            275.    Plaintiffs re-allege and incorporate Paragraphs 1 through 148 as though

    fully set forth herein.

            276.    Plaintiffs bring this Count individually and on behalf of the Vehicle

    Manufacturer Subclasses against the Vehicle Manufacturer Defendants. Specifically,

    Plaintiffs Theodore C. Hockensmith, Peter J. Vincitore Jr., Adam Phlieger, Billy Noe,

    Virgil Dale Penrod, Michael Shane Dickens, Vincent J. Apuzzo III, Todd Allen Whaley,



                                               139
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 140 of 146 PageID 140




    Arthur H Hubner, Jason Kubisiak, Joe D. Reichert, Joseph Faiola, William Harry Maze

    Sr., Matthew Patterson, Mario Crittenden, and Khai Ngo assert this Count individually

    and on behalf of the GM Subclass against GM. Plaintiffs Kenneth Schumacher, Andres

    Bedoya, Mark McGannon, Steve Pranger, David P. Jurgens, Ivan Flores Ramirez, George

    Eastman, Bruce Bowlsby, Jeffery "Scott" Hickman, Edward Olson, Kodi Coles, Salvador

    Arreguin Jr, David Wallace Alton, Tim Bullis, Jeffery Cox, Tyler Andrew Bolton,

    Harrison Hodges, Marc Gregory, Phillip Ryan Harper, Timothy Dowdy, Robert C. Lust,

    William Ryan Manning, Agustin Quintana Jr., Phillip Cabrales Kalmanson, David Yates,

    Michael C. Goss, Dillon Mabry, Linda Sirota, William Rothermel, Luis C. Pineda, Harry

    C. Bell, Constantine Haralambus, Mark A. Ballew, Andrew L. Berberich, Richard D

    Salario, Christopher Kennedy, and Weston Silvers assert this Count individually and on

    behalf of the Ford Subclass against Ford. Plaintiffs Steven Freese and Lee Scott Ward

    assert this Count individually and on behalf of the FCA Subclass against FCA.

           277.    This Court has jurisdiction to decide claims brought under 15 U.S.C. §

    2301 by virtue of 28 U.S.C. § 1332(a)–(d).

           278.    The Class Vehicles manufactured and sold by the Vehicle Manufacturer

    Defendants are “consumer products” within the meaning of the Magnuson-Moss

    Warranty Act, 15 U.S.C. § 2301(1).

           279.    Plaintiffs and other Class Members are “consumers” within the meaning

    of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(3). They are consumers because

    they are persons entitled under applicable state law to enforce against the warrantors the

    obligations of their implied warranties.




                                                 140
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 141 of 146 PageID 141




           280.    The Vehicle Manufacturer Defendants each were a “supplier” and

    “warrantor” within the meaning of the Magnuson-Moss Warranty Act, 15 U.S.C. §

    2301(4)–(5).

           281.    15 U.S.C. § 2310(d)(1) provides a cause of action for any consumer who

    is damaged by the failure of a warrantor to comply with an implied warranty.

           282.    The Vehicle Manufacturer Defendants provided Plaintiffs and other Class

    Members with an implied warranty of merchantability in connection with the purchase or

    lease of the Class Vehicles, that is an “implied warranty” within the meaning of the

    Magnuson-Moss Warranty Act, 15 U.S.C. § 2301(7). As a part of the implied warranty

    of merchantability, the Vehicle Manufacturer Defendants warranted that the Class

    Vehicles were fit for their ordinary purpose as motor vehicles, would pass without

    objection in the trade as designed, manufactured, and marketed, and were adequately

    contained, packaged, and labeled.

           283.    The Vehicle Manufacturer Defendants breached their implied warranties,

    as described in more detail above, and are therefore liable to Plaintiffs and other Class

    Members pursuant to 15 U.S.C. § 2310(d)(1). Without limitation, the Class Vehicles

    were equipped with defective CP4 fuel pumps that are incompatible with American diesel

    fuel (which fuel is intended by the Vehicle Manufacturer Defendants to be used in the

    Class Vehicles, expected by Plaintiffs and other Class Members to be used in Class

    Vehicles and is the only fuel reasonable available in order for Plaintiffs and other Class

    Members to use the Class Vehicles for their intended or ordinary purpose), which when

    used with the intended American diesel fuel break down, resulting in fuel contamination,




                                               141
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 142 of 146 PageID 142




    complete and catastrophic failure of the Bosch CP4 Pump, and in contamination and

    catastrophic and costly failure of the Class Vehicles’ fuel delivery systems.

           284.    In their capacities as a warrantors, the Vehicle Manufacturer Defendants

    had knowledge of the inherent defects in the Class Vehicles. Any effort by the Vehicle

    Manufacturer Defendants to limit the implied warranties in a manner that would exclude

    coverage of the Class Vehicles is unconscionable, and any such effort to disclaim, or

    otherwise limit, liability for the Class Vehicles is null and void.

           285.    Any limitations the Vehicle Manufacturer Defendants might seek to

    impose on their warranties are procedurally unconscionable.           There was unequal

    bargaining power between the Vehicle Manufacturer Defendants and Plaintiffs and the

    other Class Members, as, at the time of purchase and lease, Plaintiffs and the other Class

    Members had no other options for purchasing warranty coverage other than directly from

    the Vehicle Manufacturer Defendants.

           286.    Any limitations the Vehicle Manufacturer Defendants might seek to

    impose on their warranties are substantively unconscionable. The Vehicle Manufacturer

    Defendants knew that the Class Vehicles were defective and would continue to fail

    during and after any purported expiration of warranties.

           287.    Despite that failure was expected to occur with the intended use of

    American diesel fuel, the Vehicle Manufacturer Defendants failed to disclose these

    defects to Plaintiffs and the other Class Members. Therefore, any enforcement of the

    durational limitations on those warranties is harsh and shocks the conscience, and

    moreover violates public policy.




                                                 142
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 143 of 146 PageID 143




           288.    Plaintiffs and each of the other Class Members have had sufficient direct

    dealings with either the Vehicle Manufacturer Defendants or their agents (i.e.,

    dealerships) to establish privity of contract between the Vehicle Manufacturer

    Defendants, on the one hand, and Plaintiffs and each of the Class Members, on the other

    hand. Nevertheless, privity is not required here because Plaintiffs and each of the other

    Class Members are intended third-party beneficiaries of contracts between the Vehicle

    Manufacturer Defendants and their dealers, and specifically, of the Vehicle Manufacturer

    Defendants’ implied warranties.      The dealers were not intended to be the ultimate

    consumers of the Class Vehicles and have no rights under the warranty agreements

    provided with the Class Vehicles; the warranty agreements were designed for and

    intended to benefit consumers.

           289.    Pursuant to 15 U.S.C. § 2310(e), Plaintiffs are entitled to bring this class

    action and are not required to give the Vehicle Manufacturer Defendants notice and an

    opportunity to cure until such time as the Court determines the representative capacity of

    Plaintiffs pursuant to Rule 23 of the Federal Rules of Civil Procedure.

           290.    Nonetheless, the Vehicle Manufacturer Defendants were provided notice

    of the defective and non-conforming nature of the Class Vehicles, as described herein,

    within a reasonable time of Plaintiffs’ knowledge of the non-conforming and defective

    nature of the Class Vehicles, by letters from Plaintiffs’ counsel, on behalf of Plaintiffs, to

    the Vehicle Manufacturer Defendants, complaints by Plaintiffs or Class Members to

    Defendants either orally or in writing, complaints to dealerships, intermediate sellers, or

    repair facilities either orally or in writing, presentation of the vehicles for repair to




                                                 143
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 144 of 146 PageID 144




    dealerships, intermediate sellers or repair facilities, and by the allegations contained in

    this Complaint.

           291.    The amount in controversy of Plaintiffs’ individual claims meets or

    exceeds the sum of $25.00. The amount in controversy of this action exceeds the sum of

    $50,000.00 exclusive of interest and costs, computed on the basis of all claims to be

    determined in this lawsuit. Plaintiffs, individually and on behalf of other Class Members,

    seek all damages permitted by law, including diminution in value of their vehicles, in an

    amount to be proven at trial. In addition, pursuant to 15 U.S.C. § 2310(d)(2), Plaintiffs

    and the other Class Members are entitled to recover a sum equal to the aggregate amount

    of costs and expenses (including attorneys’ fees based on actual time expended)

    determined by the Court to have reasonably been incurred by Plaintiffs and the other

    Class Members in connection with the commencement and prosecution of this action.

                                VIII. PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs, individually and on behalf of members of the Class and

    Subclasses, respectfully request that the Court enter judgment in their favor and against

    Defendants as follows:

               a. Certification of the proposed RICO Class and the Vehicle Manufacturer

                   Subclasses, including appointment of Plaintiffs’ counsel as Class Counsel;

               b. An order temporarily and permanently enjoining Defendants from

                   continuing unlawful, deceptive, fraudulent, and unfair business practices

                   alleged in this Complaint;




                                                144
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 145 of 146 PageID 145




             c. Injunctive relief in the form of a recall, free replacement or buy-back

                 program;

             d. An order establishing the Vehicle Manufacturer Defendants as

                 constructive trustees over profits wrongfully obtained, plus interest;

             e. Costs, restitution, damages, including punitive damages, exemplary

                 damages and treble damages, and disgorgement in an amount to be

                 determined at trial;

             f. An order requiring Defendants to pay both pre and post-judgment interest

                 on any amounts awarded;

             g. An award of costs and attorney’s fees; and

             h. Such other or further relief as may be appropriate.

                            IX.     DEMAND FOR JURY TRIAL

          Plaintiffs hereby demand a jury trial for all claims so triable.

    Dated: November 2, 2018                      Respectfully submitted,

                                                 /s/ T. Michael Morgan
                                                 MORGAN & MORGAN, P.A.
                                                 T. Michael Morgan, Esq.
                                                 FBN: 0062229
                                                 E-Mail: MMorgan@forthepeople.com
                                                 Secondary Email:
                                                 PLarue@forthepeople.com
                                                 20 North Orange Ave., Ste. 1600
                                                 P.O. Box 4979
                                                 Orlando, FL 32801
                                                 Telephone: (407) 236-5998
                                                 Facsimile: (407) 245-3389

                                                            -and-




                                               145
Case 6:18-cv-01885-CEM-KRS Document 1 Filed 11/02/18 Page 146 of 146 PageID 146




                                              HILLIARD, MARTINEZ, GONZALES LLP5
                                              Robert C. Hilliard, Esq.
                                              Texas State Bar No. 09677700
                                              Federal I.D. No. 5912
                                              E-mail: bobh@hmglawfirm.com
                                              719 S. Shoreline Blvd.
                                              Corpus Christi, Texas 78401
                                              Telephone: (361) 882-1612
                                              Facsimile: (361) 882-3015
                                              (pro hac vice motion forthcoming)

                                              Attorneys for Plaintiffs




    5
      Following the filing of this Complaint, Robert C. Hilliard, Esq., of the law firm of
    Hilliard Martinez Gonzales LLP, 719 S. Shoreline Boulevard, Corpus Christi, Texas
    78401, 361-882-1612, Texas State Bar No. 09677700, Federal I.D. No. 5912,
    bobh@hmglawfirm.com, together with other attorneys from such law firm, intends to
    seek admission pro hac vice in this action.



                                             146
